        Case 6:17-cv-00448-MC       Document 79                Filed 01/04/19   Page 1 of 49




Paula A. Barran, OSB No. 803974
pbarran@barran.com
Shayda Zaerpoor Le, OSB No. 121547
sle@barran.com
Donovan L. Bonner, OSB No. 181929
dbonner@barran.com
Barran Liebman LLP
601 SW Second Avenue
Suite 2300
Portland, Oregon 97204-3159
Telephone: (503) 228-0500
Facsimile No.: (503) 274-1212
  Attorneys for Defendants
  University of Oregon and Hal Sadofsky

                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                            Portland


JENNIFER JOY FREYD,                                                           CV. 6:17-cv-448-MC
                                 Plaintiff,
                                                          REPLY MEMORANDUM IN
       v.                                                 SUPPORT OF DEFENDANTS
                                                          UNIVERSITY OF OREGON AND
UNIVERSITY OF OREGON, MICHAEL H.                          SADOFSKY’S MOTION FOR
SCHILL and HAL SADOFSKY,                                  SUMMARY JUDGMENT
                              Defendants.




 Page – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
        OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                          BARRAN LIEBMAN LLP
                                     601 SW SECOND AVENUE, SUITE 2300
                                          PORTLAND, OR 97204-3159
                                    PHONE (503) 228-0500 FAX (503) 274-1212
          Case 6:17-cv-00448-MC                       Document 79                Filed 01/04/19             Page 2 of 49




                                                 TABLE OF CONTENTS
                                                                                                                                       Page

I.       DEFENDANTS’ EVIDENTIARY OBJECTIONS .............................................................2

         A.        Generally Applicable Rules .....................................................................................3

         B.        Specific Objections ..................................................................................................5

                   1.         Arrow Declaration .......................................................................................5
                   2.         Hodges Declaration ......................................................................................5
                   3.         Moses Declaration .......................................................................................6
                   4.         Freyd Declaration.........................................................................................6
                   5.         Baldwin Declaration ....................................................................................8
                   6.         Cahill Declaration ........................................................................................9
II.      DISCUSSION ......................................................................................................................9

         A.        The Court Should Grant Defendants’ Motion to the Extent Plaintiff Asserts
                   Untimely Theories; Plaintiff’s Assertion That She Does Not Agree with
                   Defendants’ Motion Is an Insufficient Response That Should Be Rejected ............9

         B.        Plaintiff Has Not Identified Specific Facts Showing a Genuine Issue for Trial
                   on Her Claim for Breach of Contract. The Court Should Dismiss the Claim ......10

         C.        Plaintiff’s Disparate Impact Claim Should Be Dismissed; It Is a Disguised
                   Treatment Claim, Fails to Identify the Specific Employment Practice at Issue,
                   Is nor Supported by an Admissible Statistical Analysis, and Fails to Present a
                   Legitimate Alternative Practice .............................................................................11

                   1.         Plaintiff’s retention complaint is a disparate treatment claim ...................11
                   2.         Plaintiff’s impact theory also fails because she has not identified the
                              “specific employment practice” that caused any impact ...........................13
                   3.         Plaintiff does not present a genuine issue of material fact by providing
                              a statistical analysis that does not meet standards of admissibility ...........15
                   4.         Retaining superior scholars is a legitimate and work related business
                              reason that is justified here ........................................................................17
                   5.         Plaintiff fails to meet her burden to demonstrate an equally effective
                              alternative ...................................................................................................18

         D.        Plaintiff Does Not Identify a Prima Facie Case or a Genuine Issue for Trial on
                   Whether She Performs the Same Day-to-Day Duties as Professors Allen,
                   Fisher, Hall and Mayr ............................................................................................21

         E.        Plaintiff Argues She Does Important Work in an Efficient Manner; That Does
                   Not Present an Issue for Trial on Whether Her Duties Are Substantially Equal
                   or Comparable ........................................................................................................25

         F.        Plaintiff Does Not Present a Genuine Issue for Trial Regarding Professor
                   Hall’s Return to the Psychology Department ........................................................26

     Page i – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
              OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                                            BARRAN LIEBMAN LLP
                                                       601 SW SECOND AVENUE, SUITE 2300
                                                            PORTLAND, OR 97204-3159
                                                      PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC                       Document 79                 Filed 01/04/19              Page 3 of 49




       G.        Grant Funding Is a Significant Differentiating Factor Because It Changes Job
                 Duties .....................................................................................................................27

       H.        Retention Raises Are Nondiscriminatory and Permissible and Differentiate
                 Plaintiff’s Compensation from Her Male Colleagues ............................................27

       I.        Retention Negotiations Are Statutorily Protected as Discretionary Policy
                 Choices About the University’s Strategic Research and Educational Programs ...31

       J.        Federal and State Law Comparability: Oregon State Law Applies Federal
                 Standards ................................................................................................................32

       K.        Plaintiff’s Opposition Includes Many Erroneous Characterizations of the
                 Factual Record Before the Court ...........................................................................33

       L.        The Court Should Grant Defendant Sadofsky’s Motion for Summary
                 Judgment. Plaintiff Has Not Properly Addressed His Qualified Immunity, Her
                 Claims Against Him Are Untimely, and She Had Not Identified a Genuine
                 Issue of Material Fact to Be Resolved at a Trial ....................................................35

                 1.         Sadofsky has Qualified Immunity. Existing case law at the time of
                            any of his decisions has not placed his actions “beyond debate” and
                            “did not preclude” him from a reasonable belief in the lawfulness of
                            his actions...................................................................................................35
                 2.         Plaintiff contends that Sadofsky violated her rights in 2015; her claims
                            against him are untimely ............................................................................37
                 3.         Plaintiff has not identified a genuine issue of material fact as to
                            Sadofsky’s intent ........................................................................................38

III.   CONCLUSION ..................................................................................................................41




 Page ii – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
           OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                                           BARRAN LIEBMAN LLP
                                                      601 SW SECOND AVENUE, SUITE 2300
                                                           PORTLAND, OR 97204-3159
                                                     PHONE (503) 228-0500 FAX (503) 274-1212
            Case 6:17-cv-00448-MC                      Document 79                 Filed 01/04/19          Page 4 of 49




                                               TABLE OF AUTHORITIES
                                                                                                                                     Page

Cases
Adidas-Salomon Ag v. Target Corp., No. CV-01-1582-ST, 2002 U.S. Dist. LEXIS 2262
  (D. Or. Jan. 17, 2002) ................................................................................................................. 3

Al-Amin v. State, 278 Ga. 74, 597 S.E.2d 332 (2004) .................................................................... 4

Allender v. Univ. of Portland, 689 F. Supp. 2d 1279 (D. Or. 2010) ....................................... 25, 27

Alston v. Read, 663 F.3d 1094 (9th Cir. 2011) ............................................................................. 37

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ................................................................... 2

Arnold v. Pfizer, Inc., 970 F. Supp. 2d 1106 (D. Or. 2013) ...................................................... 3, 38

Atonio v. Wards Cove Packing Co., 810 F.2d 1477 (9th Cir. 1987)............................................. 22

Auto. Ins., Co. v. Abel, No. 08-CV-1004-AC, 2010 U.S. Dist. LEXIS 128830
  (D. Or. Dec. 3, 2010) .................................................................................................................. 3

Bemis v. Edwards, 45 F.3d 1369 (9th Cir. 1995)............................................................................ 4

Bradley v. Harcourt, Brace & Co., 104 F.3d 267 (9th Cir. 1996) .................................................. 2

Brock v. Ga. Sw. Coll., 765 F.2d 1026 (11th Cir. 1985)............................................................... 24

Butler v. Portland Gen. Elec. Co., 748 F. Supp. 783 (D. Or. 1990) ............................................. 16

Celotex Corp. v. Catrett, 477 U.S. 317 (1986) ................................................................... 2, 10, 11

Cerrato v. S.F. Cmty. Coll. Dist., 26 F.3d 968 (9th Cir. 1994)..................................................... 16

Chao v. Westside Drywall, Inc., No. 08-6302-AC, 2010 U.S. Dist. LEXIS 48093
  (D. Or. May 13, 2010) ............................................................................................................ 3, 4

Conroy v. Hewlett-Packard Co., No. 3:14-CV-01580-AC, 2016 U.S. Dist. LEXIS
  44396 (D. Or. Mar. 31, 2016) ............................................................................................... 2, 32

Darensburg v. Metro. Transp. Comm'n, 636 F.3d 511 (9th Cir. 2011) ........................................ 16

Dreyfuss v. Cory (In re Cloobeck), 788 F.3d 1243 (9th Cir. 2015) .............................................. 22

Forest Grove Sch. Dist. v. Student, No. 3:14-cv-00444-AC, 2018 U.S. Dist. LEXIS
  61980 (D. Or. Apr. 12, 2018)...................................................................................................... 4

Forsberg v. Pac. Nw. Bell Tel. Co., 840 F.2d 1409 (9th Cir. 1988) ................................. 22, 26, 36


  Page iii – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
            OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                                              BARRAN LIEBMAN LLP
                                                         601 SW SECOND AVENUE, SUITE 2300
                                                              PORTLAND, OR 97204-3159
                                                        PHONE (503) 228-0500 FAX (503) 274-1212
            Case 6:17-cv-00448-MC                      Document 79                 Filed 01/04/19          Page 5 of 49




Garay v. Lowes Home Ctrs., LLC, No. 1:17-cv-00269-MC, 2017 U.S. Dist. LEXIS
  187715 (D. Or. Nov. 14, 2017) ................................................................................................. 13

Gerhart v. Rankin Cty., No. 3:11-CV-586-HTW-LRA, 2018 U.S. Dist. LEXIS
  168639 (S.D. Miss. Sep. 29, 2018) ............................................................................................. 4

Hardie v. NCAA, 876 F.3d 312 (9th Cir. 2017) ...................................................................... 18, 19

Hess v. Multnomah Cty., 211 FRD 403 (D. Or. 2001) ................................................................... 4

Hunt v. Tektronix, Inc., 952 F. Supp. 998 (W.D. N.Y. 1998) ....................................................... 12

IBEW v. Miss. Power & Light Co, 442 F.3d 313 (5th Cir. 2006) ................................................. 21

Klein v. N.Y. Univ., 786 F. Supp. 2d 830 (S.D. N.Y. 2011) ................................................... 10, 24

Kouba v. Allstate Ins. Co., 691 F.2d 873 (9th Cir. 1982) ............................................................. 29

Kramer v. Cullinan, 878 F.3d 1156 (9th Cir. 2018) ......................................................... 35, 36, 37

Lane v. Franks, 573 U.S. 228, 189 L. Ed. 2d 312 (2014) ............................................................. 36
Lannaghan v. First Horizon Home Loans, No. 10-6156-AA, 2011 U.S. Dist. LEXIS
  83761 (D. Or. July 27, 2011) ...................................................................................................... 4

Leveroni v. United States, No. C 05-04295 SI, 2006 U.S. Dist. LEXIS 75083
  (N.D. Cal. Oct. 3, 2006) .............................................................................................................. 9

Lopez v. City of Lawrence, No. 07-11693-GAO, 2014 U.S. Dist. LEXIS 124139
  (D. Mass. Sep. 5, 2014) aff’d 823 F3d 102 (1st Cir. 2016) ..................................................... 19

Maresco v. Evans Chemetics, Div. of W.R. Grace & Co., 964 F.2d 106 (2d Cir. 1992) .............. 12

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986).................................... 11

Mitchell v. Forsyth, 472 U.S. 511 (1985) ..................................................................................... 35

Morgan v. Bend-La Pine Sch. Dist., No. CV-07-173-ST, 2009 U.S. Dist. LEXIS
 9443 (D. Or. Feb. 6, 2009) ........................................................................................................ 29

Morita v. S. Cal. Permanente Med. Grp., 541 F.2d 217 (9th Cir. 1976), cert. denied,
 429 U.S. 1050, 50 L. Ed. 2d 765, 97 S. Ct. 761 (1977) ............................................................ 16

Nat’l Steel Corp. v. Golden Eagle Ins. Co., 121 F3d 496 (9th Cir. 1997) ...................................... 3

Oregon v. Spar Inv. Co., No. 99-959-MO, 2004 U.S. Dist. LEXIS 19415
  (D. Or. Sep. 21, 2004) ................................................................................................................. 9

Pena v. Hous. & Cmty. Serv. Agency, No. 09-6150-TC, 2010 U.S. Dist. LEXIS
  89743 (D. Or. Aug. 30, 2010) ............................................................................................. 21, 33


  Page iv – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
            OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                                              BARRAN LIEBMAN LLP
                                                         601 SW SECOND AVENUE, SUITE 2300
                                                              PORTLAND, OR 97204-3159
                                                        PHONE (503) 228-0500 FAX (503) 274-1212
            Case 6:17-cv-00448-MC                     Document 79                Filed 01/04/19          Page 6 of 49




Penk v. Or. State Bd. of Higher Educ., 816 F2d 458 (9th Cir 1987) ...................................... 22, 36

Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256 (1979) ......................................................... 29

Plumhoff v. Rickard, 572 U.S. 765 (2014).................................................................................... 35

Redwind v. W. Union, LLC, No. 3:14-cv-01699-AC, 2016 U.S. Dist. LEXIS
  57793 (D. Or. May 2, 2016) ....................................................................................................... 5

Ricci v. DeStefano, 557 U.S. 557 (2009) ...................................................................................... 19

Rizo v. Yovino, 887 F.3d 453 (9th Cir. 2018) ............................................................. 29, 34, 35, 36

Rudebusch v. Hughes, 313 F.3d 506 (9th Cir. 2002) .............................................................. 19, 37

Russell v. Placeware, Inc., No. 03-836-MO, 2004 U.S. Dist. LEXIS 21465
  (D. Or. Oct. 15, 2004) ......................................................................................................... 26, 27

Scheidecker v. Arvig Enters., 122 F. Supp. 2d 1031 (D. Minn. 2000) ......................................... 13
Scosche Indus. v. Visor Gear, 121 F3d 675 (Fed. Cir. 1997) ......................................................... 3

Sengupta v. Morrison-Knudsen Co., 804 F.2d 1072 (9th Cir. 1986)............................................ 16

Shutt v. Sandoz Crop Prot. Corp., 944 F.2d 1431 (9th Cir. 1991) ............................................... 16

Smith v. City of Jackson, 544 U.S. 228 S. Ct. 1536 (2005) .......................................................... 12

Smith v. Xerox Corp., 196 F.3d 358 (2d Cir. 1999) ...................................................................... 17

Spaulding v. Univ. of Wash., 740 F.2d 686 (9th Cir. 1984) .......................................................... 22

Spencer v. Va. State Univ., Civil Action No. 3:16cv989-HEH, 2018 U.S. Dist. LEXIS
  15773 (E.D. Va. Jan. 30, 2018)................................................................................................. 23

Stanley v. Univ. of S. Cal., 178 F3d 1069 (9th Cir. 1999) ..................................................... passim

Stout v. Potter, 276 F3d 1118 (9th Cir. 2002) ........................................................................ 14, 16

Sullivan v. Dollar Tree Stores, Inc., 623 F.3d 770 (9th Cir. 2010) ................................................ 4

Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmtys. Project, Inc.,
  135 S. Ct. 2507 (2015) ............................................................................................ 11, 12, 17, 19

Towne v. Robbins, 339 F. Supp. 2d 1105 (D. Or. 2004) ................................................................. 9

Tucker v. Reno, 205 F. Supp. 2d 1169 (D. Or. 2002) ................................................................... 16

U.S. v. Bennett, 363 F.3d 947 (9th Cir. 2004)................................................................................. 5

United Air Lines v. Evans, 431 U.S. 553 (1977)............................................................................. 9

  Page v – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
           OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                                            BARRAN LIEBMAN LLP
                                                       601 SW SECOND AVENUE, SUITE 2300
                                                            PORTLAND, OR 97204-3159
                                                      PHONE (503) 228-0500 FAX (503) 274-1212
            Case 6:17-cv-00448-MC                        Document 79                 Filed 01/04/19            Page 7 of 49




Vejo v. Portland Pub. Sch., No. 3:14-cv-01656-AA, 2018 U.S. Dist. LEXIS 205301
  (D. Or. Nov. 30, 2018) .............................................................................................................. 39

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011) .................................................................. 13

Watson v. Fort Worth Bank and Trust, 487 U.S. 977, 108 S. Ct. 2777,
 101 L. Ed. 2d 827 (1988) .......................................................................................................... 16

Wheatley v. Wicomico County, 390 F.3d 328 (4th Cir. 2004), cert. denied, 125 S. Ct.
 2253 (2005) ............................................................................................................................... 23

White v. Pauly, 137 S. Ct. 548 (2017) .......................................................................................... 35

Wood v. City of San Diego, 678 F.3d 1075 (9th Cir. 2012) .......................................................... 36
Statutes
ORS 30.265 ................................................................................................................................... 31
ORS 30.265(3)(c) .......................................................................................................................... 32
Other Authorities
Reference Manual on Scientific Evidence, Third Edition (Rubinfeld 2011)................................ 16
Rules
Fed. R. Civ. P. 56(a) ....................................................................................................................... 9
Fed. R. Civ. P. 56(c)(4) ................................................................................................................... 3
Fed. R. Civ. P. 56(c), (e) ................................................................................................................. 2
Fed. R. Evid. 1002 .......................................................................................................................... 5
Fed. R.Civ. P. 12(f) ......................................................................................................................... 4
OAR 839-005-0010 ...................................................................................................................... 13
OAR 839-008-0010 ...................................................................................................................... 33




  Page vi – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
            OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                                                BARRAN LIEBMAN LLP
                                                           601 SW SECOND AVENUE, SUITE 2300
                                                                PORTLAND, OR 97204-3159
                                                          PHONE (503) 228-0500 FAX (503) 274-1212
         Case 6:17-cv-00448-MC          Document 79                 Filed 01/04/19   Page 8 of 49




       Defendants University of Oregon and Hal Sadofsky file this Reply to Plaintiff’s Opposition

to Defendants’ Motion for Summary Judgment. In her Opposition, plaintiff attempts to raise

questions of fact regarding the experiences of selected present and former colleagues, sidestepping

the fact that plaintiff remains one of the highest paid members of the faculty, male or female; she

is a successful scientist whose efforts have been steadily recognized including with salary increases

over her 30 years at the University. Plaintiff has filed an individual lawsuit as the sole plaintiff.

Her claims must arise from her personal experiences and present actionable theories that meet the

requirements of the statutes upon which she relies. Those statutes cannot be used to ask the court

to make academic or business judgments or evaluate the comparative worth of one scholar’s work

over another, or to tell academic institutions that they may not negotiate in an attempt to retain a

much sought-after scholar. At the heart of plaintiff’s case is her complaint that four male

colleagues, whose job duties vary in significant ways, received pay raises that she did not, due in

large part, according to plaintiff’s theory, to the University’s efforts to retain those faculty in the

face of attractive offers they received from better-funded competitor institutions.
       Plaintiff fails to present genuine issues of material fact that would otherwise permit this

lawsuit to proceed to trial. For those claims that require her to prove, as a primary step, substantial

equality or substantial comparability of her work to that of four colleagues, she instead relies on

her academic stature and reputation. She fails to raise any questions of fact, however, about

whether the genuinely different types of work she does on a day-to-day basis are actually

comparable to those of her supervisor, or a professor with a different administrative assignment,

or two faculty members doing the work of managing extraordinarily large and well-funded

research programs. For those claims that require her to prove a discriminatory impact from an

isolated and uniform practice, she instead provides a complex multivariable process which she

says is not uniform, and presents a statistical analysis devoid of basic evidentiary foundation or

supportable methodology. While conceding that the University has a legitimate business need to

respond to outside recruitments with retention offers, she fails to meet her required burden to show

 Page 1 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC           Document 79                Filed 01/04/19   Page 9 of 49




that a feasible, less discriminatory alternative exists. For her single contract claim she states she

has an agreement in parallel with the bargaining agreement, but the only colorable evidence she

has presented is a document relating to her first appointment for a position she has not held in

decades. For her individual untimely claim against Dean Hal Sadofsky she fails to meet her burden

to demonstrate that he violated clearly established law, and asks the court to conclude he showed

invidious bias against her because he asked a question about how she gathered data.

       Personal opinions of competence or value do not raise a genuine issue of material fact.

Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 270 (9th Cir. 1996). The University of Oregon

has more than 2000 instructional employees and over 750 tenured and tenure track faculty. It must

make strategic decisions what and how to instruct its 23,000 students in more than 70 majors and

to maintain its programs when state funding is under pressure and tuition dollars threaten to put

education out of reach. The record before the court shows that it has made its decisions in

plaintiff’s individual situation without violating the Constitution, the law, or any contract.

       Summary judgment is appropriate when “there is no genuine issue as to any material fact

and [that] the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c), (e);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Conroy v. Hewlett-Packard Co., No.

3:14-CV-01580-AC, 2016 U.S. Dist. LEXIS 44396, at *31 (D. Or. Mar. 31, 2016). If the non-

moving party fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial, summary

judgment must be granted. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                     I.      DEFENDANTS’ EVIDENTIARY OBJECTIONS
       Pursuant to FRCP 56(c) and LR 56-1, defendants object to portions of the declarations filed

by plaintiff to support her Opposition and identified below. Pursuant to LR 7-1(a) the parties have

conferred regarding these objections and were not able to reach agreement.

       Defendants’ objections are based upon and informed by FRCP 56(c), the generally

applicable evidentiary rules and other authorities and the discussion cited below.

 Page 2 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC           Document 79                Filed 01/04/19   Page 10 of 49




A. Generally Applicable Rules
       Plaintiff’s burden on summary judgment is to provide the court with admissible evidence.

Her declarations fail to do so in several respects. These generally applicable rules identify the key

failings of plaintiff’s supporting declarations, and are followed by specific objections to each

declaration.

       Failure to provide foundation, competence, and lack of personal knowledge. Arnold
v. Pfizer, Inc., 970 F. Supp. 2d 1106, 1123 (D. Or. 2013) (as a general rule, affidavits submitted at

summary judgment must be based on personal knowledge and not merely information and belief);

Adidas-Salomon Ag v. Target Corp., No. CV-01-1582-ST, 2002 U.S. Dist. LEXIS 2262, at *11

(D. Or. Jan. 17, 2002) (“FRCP 56(e) requires that ‘sworn or certified copies of all papers or parts

thereof referred to in an affidavit shall be attached thereto or served therewith.’”); Auto. Ins., Co.

v. Abel, No. 08-CV-1004-AC, 2010 U.S. Dist. LEXIS 128830, at *12 (D. Or. Dec. 3, 2010) (an

expert must back up his or her opinion with specific facts: “an expert opinion is admissible and

may defeat summary judgment if it appears the affiant is competent to give an expert opinion and

the factual basis for the opinion is stated in the affidavit.”); Arnold, 970 F. Supp. 2d at 1119 (an

expert’s bare assertion of validity is insufficient to satisfy this threshold requirement).

       Inadmissible opinion, conclusory, or speculation [FRCP 56(c)(4); FRE 602, 701, 702]:
Scosche Indus. v. Visor Gear, 121 F3d 675, 681 (Fed. Cir. 1997) (affidavits composed of opinion

evidence do not satisfy Rule 56 and must be disregarded); Nat’l Steel Corp. v. Golden Eagle Ins.

Co., 121 F3d 496, 502 (9th Cir. 1997) (“Conclusory allegations of collusion, without factual

support, are insufficient to defeat summary judgment.”); Chao v. Westside Drywall, Inc., No. 08-

6302-AC, 2010 U.S. Dist. LEXIS 48093, at *7 (D. Or. May 13, 2010) (“Conclusory, speculative

testimony in affidavits and moving papers is insufficient to raise genuine issues of fact and defeat

summary judgment”); Auto. Ins., Co. v. Abel, No. 08-CV-1004-AC, 2010 U.S. Dist. LEXIS

128830, at *12 (D. Or. Dec. 3, 2010) (an expert’s conclusory allegations are not sufficient to

withstand a motion for summary judgment); Lannaghan v. First Horizon Home Loans, No. 10-

 Page 3 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 11 of 49




6156-AA, 2011 U.S. Dist. LEXIS 83761, at *13 (D. Or. July 27, 2011) (lay opinion not based on

personal knowledge is improper).

       Irrelevant or immaterial [FRCP 12(f); FRE 401, 402]: Hess v. Multnomah Cty., 211 FRD
403, 407 (D. Or. 2001) “‘Relevant evidence’ means evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.”); Forest Grove Sch. Dist. v. Student, No.

3:14-cv-00444-AC, 2018 U.S. Dist. LEXIS 61980, at *6 (D. Or. Apr. 12, 2018) (“irrelevant

evidence is inadmissible.”).

       Confusion, misleading, waste of time, prejudicial [FRE 403].

       Hearsay [FRE 801, 802, 803, 804]: Chao v. Westside Drywall, Inc., No. 08-6302-AC,
2010 U.S. Dist. LEXIS 48093, at *7 (D. Or. May 13, 2010) (“Hearsay statements in affidavits are

inadmissible”); Gerhart v. Rankin Cty., No. 3:11-CV-586-HTW-LRA, 2018 U.S. Dist. LEXIS

168639, at *8 (S.D. Miss. Sep. 29, 2018) (This court is aware that the exceptions under Rule 803

do not require the declarant to be available before the admission of the statement. Still, this court

is not comfortable with an anonymous declarant who may not be able to lay a competent

foundation for the recording’s admissibility. Further, this court does not know “who” in the

statement is the subject of the nebulous wishful involvement.); Al-Amin v. State, 278 Ga. 74, 90,

597 S.E.2d 332, 349 (2004) (there was absolutely no showing of reliability with respect to the

statement of the anonymous declarant. Nor did the anonymous statement qualify as an excited

utterance). In Sullivan v. Dollar Tree Stores, Inc., 623 F.3d 770, 778 (9th Cir. 2010), the Ninth

Circuit found the trial court properly excluded a Department of Labor report under the public

records exception to hearsay because the absence of an identified author made the document

untrustworthy. In Bemis v. Edwards, 45 F.3d 1369, 1374 (9th Cir. 1995), the Ninth Circuit

excluded an anonymous 911 call on the basis that there were “affirmative indications that the
declarant lacked firsthand knowledge of the events he described” and so the declarant lacked

personal knowledge.

 Page 4 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 12 of 49




       Failure to comply with best evidence rule [FRE 1002]: Redwind v. W. Union, LLC, No.
3:14-cv-01699-AC, 2016 U.S. Dist. LEXIS 57793, at *7 (D. Or. May 2, 2016) (“Where a

proponent intends to prove the contents of a document, the document itself is the best evidence of

that content. Fed. R. Evid. 1002. Typically, courts apply the best evidence rule to require a

proponent to produce the original document. U.S. v. Bennett, 363 F.3d 947, 953 (9th Cir. 2004).

However, courts also apply the rule to bar a witness from testifying to the contents of the document,

and instead require the proponent to actually produce the document. Id. Therefore, the court should

exclude all testimony by a declarant who seeks to prove the contents of a document. Id.”).

B. Specific Objections
       1. Arrow Declaration.

     Paragraph 3: This statement lacks foundation, a showing of competence, and represents

inadmissible opinion. The declaration provides no admissible factual support for the assertions.

       Paragraph 5: This statement is not relevant and is immaterial, confusing and misleading.

This lawsuit is filed by a single plaintiff and Professor Arrow is not the plaintiff. Whatever

occurred during her time at the London Business School is not relevant to any part of this litigation.

       Paragraph 9: This assertion lacks foundation, is a personal narrative unrelated to the

plaintiff’s claims, expresses a personal opinion without demonstrating any competence to address

pay discrimination, does not identify the “regression lines”, and is based on speculation.

       2. Hodges Declaration.

       Paragraph 2: This is irrelevant and immaterial, confusing, and misleading in plaintiff’s

individual lawsuit. Plaintiff has never undertaken an administrative position as a dean of the

graduate school nor negotiated an administrative salary. The declaration does not identify by name

any person involved so that any content of conversation is inadmissible hearsay which cannot be

examined for any hearsay exception.




 Page 5 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC           Document 79                Filed 01/04/19   Page 13 of 49




        Paragraph 3: The declaration refers to statements of an unnamed representative of the

Provost and any such statements are inadmissible hearsay. The statement lacks foundation for

assertions about faculty who take on administrative roles.

        Paragraph 4: The declaration lacks foundation and is not relevant to the plaintiff’s lawsuit,

and does not provide factual support for the assertion that women were paid less for substantially

equal jobs.

        Paragraph 5: Statements of an unidentified declarant are inadmissible hearsay.

Additionally, this is not relevant to plaintiff’s claims.
        3. Moses Declaration.

        Paragraphs 3, 5, 6, 7: These assertions lack foundation, are inadmissible opinions of a lay

witness, and conclusory. Professor Moses’ hyperbolic statement is not supported by any source

or citations and his opinion and subsequent conclusions are inadmissible. The assertions of others’

opinions lack foundation and are not based on personal knowledge. Speculation about the future

is inadmissible and reference to unidentified “governance documents” lacks compliance with the

best evidence rule.

        Paragraphs 8, 9, 10, 11: These statements are argument, not admissible factual statements.

        Paragraph 12: Statements that make assertions that are “well known” lack foundation and

are not based on personal knowledge. Statements in paragraph 12 are inadmissible argument.

        Paragraph 13: This is irrelevant and argumentative and lacks foundation. It fails to identify

individuals alleged to have contributed to conversations and the accusations of “negligence”

purport to state a legal conclusion.

        4. Freyd Declaration.

        Paragraphs 1, 6, 8: These paragraphs lack foundation and represent inadmissible opinion.

They lack of personal knowledge and are conclusory and argumentative.

        Paragraph 13: This lacks foundation and personal knowledge, represents inadmissible

opinion of a lay witness, contains irrelevant speculation, and is conclusory. Plaintiff provides no

 Page 6 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 14 of 49




citation or source for her statements regarding doctoral psychology students. Without having

provided a foundation, this Court cannot evaluate plaintiff’s statement.

       Paragraph 18: This lacks personal knowledge or foundation whether others have a public

presence.

       Paragraph 20: This lacks personal knowledge or foundation whether any person wastes

taxpayer dollars.

       Paragraph 21: These assertions are argumentative and speculative.

       Paragraph 24: These assertions do not comply with the best evidence rule or even identify

what documents are being referenced.

       Paragraph 25: These assertions lack personal knowledge or foundation, are hearsay,

inadmissible opinion of a lay witness, speculation, and are conclusory.

       Paragraph 27: This is inadmissible argument.

       Paragraph 28:      These assertions lack foundation and personal knowledge, and are

speculative, inadmissible opinion. Plaintiff provides no citation or source for her statements

regarding that retention offers are more available to men than women. In addition, she provides

no foundation for her hyperbolic and argumentative statement about the “costly perception” of a

woman or the two female professors, who are anonymous declarants. Without having provided a

foundation, the Court cannot evaluate plaintiff’s statement.

       Paragraph 30: These assertions lack foundation and are speculative and argumentative

regarding what a person might think. The statements about the existence and contents of the

regression line run afoul of the best evidence rule.

       Paragraphs 31, 32: These assertions lack foundation and are not based on personal

knowledge, are hearsay, and inadmissible opinion of a lay witness. They are speculation and

argumentative.      They do not comply with the best evidence rule.                 Plaintiff provides no

identification of the colleague mentioned in her statement and such testimony is inadmissible

hearsay. Plaintiff’s statements about a “lengthy email” run afoul of the best evidence rule.

 Page 7 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
           Case 6:17-cv-00448-MC         Document 79                 Filed 01/04/19   Page 15 of 49




Plaintiff’s statement related to looking “for ways to minimize the sexual assault problem” is

conclusory and inadmissible opinion.

           Paragraph 33: These assertions are argument rather than factual statements.

           5. Baldwin Declaration.

           Paragraph 4: Professor Baldwin lacks personal knowledge and there is no foundation for

her assertions. She offers opinion rather than fact. Her statements include hearsay without

identifying the declarant. Her assertions are based on speculation.

           Paragraph 5: Professor Baldwin’s statements present inadmissible argument rather than

facts. They lack foundation and are speculative.

           Paragraphs 6, 7, 8, 9, 10, 11: Professor Baldwin’s assertions are argumentative. They lack

foundation and are not based on personal knowledge and do not comply with the best evidence

rule in light of the reference to research or documentation. They are irrelevant and express

personal opinions. They speculate about motives and are accusatory without relying on admissible

facts.

           Paragraph 12: These assertions include hearsay and are argumentative without being

factual.

           Paragraph 13: Professor Baldwin’s assertions about comparability lack foundation or

personal knowledge, and comments about being “inappropriate” are argument rather than factual

statement.

           Paragraph 14: Professor Baldwin’s statements lack foundation and are not based on

personal knowledge. Her descriptions of communications are hearsay.

           Paragraph 15: These assertions lack foundation and the characterization of unethical

conduct lacks citation to any authority.

           Paragraph 16: These assertions lack foundation and are speculative and not based on

personal knowledge.



 Page 8 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                                 BARRAN LIEBMAN LLP
                                            601 SW SECOND AVENUE, SUITE 2300
                                                 PORTLAND, OR 97204-3159
                                           PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 16 of 49




       Paragraph 17: These assertions lack foundation and are not based on personal knowledge

and are speculative.

       Paragraph 19: These assertions lack foundation and are not based on personal knowledge.

       6. Cahill Declaration.

       Defendants object on the grounds more fully identified in the Declaration and Report of

Dr. Debra Ringold and the legal authorities cited at pp. 15-17 below.

                                           DISCUSSION

A. The Court Should Grant Defendants’ Motion to the Extent Plaintiff Asserts Untimely
   Theories; Plaintiff’s Assertion That She Does Not Agree with Defendants’ Motion Is an
   Insufficient Response That Should Be Rejected.
       Plaintiff’s narrative extends from her own recruitment more than 30 years ago. In their

motion, defendants have presented the controlling statutes of limitation for each of plaintiff’s ten

claims. (Motion at 4-5.) Plaintiff does not respond other than to say she does not agree, and asks

the court to defer this issue. Timeliness is a question of law, and important in order to define the

claims that plaintiff can lawfully assert. It is proper to address the statute of limitations on

summary judgment, even if it is a partial rather than complete bar to the claim. Fed. R. Civ. P.

56(a) provides that a party may move for summary judgment, identifying each claim or defense –

or the part of each claim or defense – on which summary judgment is sought (emphasis
supplied). See Towne v. Robbins, 339 F. Supp. 2d 1105, 1113 (D. Or. 2004), granting defendant’s

motion for summary judgment on timeliness grounds “to the extent” of the untimely part of the

complained of events; Oregon v. Spar Inv. Co., No. 99-959-MO, 2004 U.S. Dist. LEXIS 19415,

at *32 (D. Or. Sep. 21, 2004) (“liability does not exist for releases prior to 1979”); Leveroni v.

United States, No. C 05-04295 SI, 2006 U.S. Dist. LEXIS 75083, at *9, (N.D. Cal. Oct. 3, 2006)

(claim for refund of taxes paid by installment untimely as to the first three of the installments).

       Plaintiff’s suggestion that the court wait to consider the statutes of limitation conflates

remedy with violation. See United Air Lines v. Evans, 431 U.S. 553, 558 (1977), (discriminatory

act which is not made the basis for a timely charge is legal equivalent of a discriminatory act which

 Page 9 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                 Filed 01/04/19   Page 17 of 49




occurred before statute was passed); Klein v. N.Y. Univ., 786 F. Supp. 2d 830, 843 (S.D. N.Y.

2011), (dismissing plaintiff’s individual allegations to the extent outside the limitations period).

Otherwise the court would still need to address timeliness in motions in limine and other in-trial

motions, and would be ignoring the principle that summary judgment is an integral part of the

Federal Rules which are designed “to secure the just, speedy and inexpensive determination of

every action.” Celotex Corp. v. Catrett, 477 U.S. at 327.

B. Plaintiff Has Not Identified Specific Facts Showing a Genuine Issue for Trial on Her
   Claim for Breach of Contract. The Court Should Dismiss the Claim.
        Plaintiff’s Tenth Claim for Relief is a breach of contract claim that is missing its contract.

The complaint alleges only that “plaintiff and defendant are bound by an employment contract.”

Defendants tried to fill in the blanks during plaintiff’s deposition by asking her to identify what

contract she had in mind; she described an appointment agreement from her first job, before she

became a full professor, 1 and she denied that she had any side agreement once the collective
bargaining agreement was in place. (See Motion at 41.) Plaintiff agrees her claim is not based on

the collective bargaining agreement. (See Opposition at 48.)

        Plaintiff argues this contract claim “is based on a separate contract from the CBA”

(Opposition at 47). Her deposition says otherwise (Freyd Tr. 67:8-68:2). Unsupported allegations

made in briefs are not sufficient to defeat a motion for summary judgment. Stanley v. Univ. of S.

Cal., 178 F3d 1069, 1076 (9th Cir. 1999). The bargaining agreements do not permit a separate

agreement in any event. The union is “the sole and exclusive representative of all members of the

bargaining unit” and it is “the exclusive representative” of the faculty in the unit “for purposes of




1
  Plaintiff’s argument identifies “Ex. 54.” (See Opposition at 47.) She has not submitted an Ex.
54. The single page appointment agreement from her first job appears at plaintiff’s Ex. 15, but
that document applies only to the position of Associate Professor which she did not hold after 1992
(Freyd Decl, ¶ 3). If this is the document plaintiff means, Plaintiff’s Opposition at 47, it applies on
its face to “the position indicated above” which is the position of “associate professor.”

    Page 10 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
         Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 18 of 49




negotiating the terms and conditions of their employment” (Sadofsky Decl. Ex. B, pp. 5-6; Ex. D,

p. 5).

         Plaintiff must present the “specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Summary judgment

is appropriate in light of plaintiff’s failure “to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden of proof

at trial,” Celotex Corp. v. Catrett, 477 U.S. 317 at 322.

C. Plaintiff’s Disparate Impact Claim Should Be Dismissed; It Is a Disguised Treatment
   Claim, Fails to Identify the Specific Employment Practice at Issue, Is not Supported by
   an Admissible Statistical Analysis, and Fails to Present a Legitimate Alternative Practice.
         Federal and state law allow for disparate impact theories of discrimination, provided that

strict criteria are met. Disparate impact liability “has always been properly limited in key

respects.” Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmtys. Project, Inc., 135 S. Ct. 2507,

2522 (2015), and the law does not mandate “the displacement of valid governmental policies.” Id.

Impact claims require “adequate safeguards at the prima facie stage” where courts must “examine

with care” whether a plaintiff has made out a prima facie case of disparate impact. Id. at 2523. A

proper first step here is to evaluate plaintiff’s impact theory, which is without question a treatment

claim in which she asserts that men and women are treated differently in retentions.

         1. Plaintiff’s retention complaint is a disparate treatment claim.

         Plaintiff initially asserted that the University’s neutral retention practice had a disparate

impact on women. She adjusted her theory and now argues that the process is not neutral. For

example, she illustrates that when Professor Baldwin initiated her negotiation “she was treated

differently from her male counterparts” (Opposition at 18, emphasis supplied). In Professor

Baldwin’s singular and unusual discussions, she requested an offer when she was one of several

candidates in discussions with Cambridge. The University considered her Cambridge prospects,

evaluated whether her overall merit justified an aggressive response, and wanted to defer the

discussion until it became clearer whether she was likely to receive an offer. She did not want to

 Page 11 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 19 of 49




defer, rejected the retention offer she received, but failed to receive an offer from Cambridge (Mayr

Tr. 192:2–193:15; 196:22–197:8). Such a “one-time decision may not be a policy at all.” Tex.

Dep’t of Hous. & Cmty. Affairs, 135 S. Ct. at 2523. Plaintiff reinforces that Professor Baldwin

shows differential treatment, stating “while the Department aggressively responded to at least two

other male professors who did not yet have offers…there was no effort made by the Department

to retain [Professor Baldwin]” (Opposition at 18) until there was an offer that was “too little to

tempt her” (Opposition at 19), and the circumstances further exemplify the “differential

treatment” of Professor Baldwin (Opposition at 19, note 10). She says that “defendants treat

women differently from men in the retention process” and that when women have sought

retentions, “they have been treated differently from men” (Opposition at 30), and that

“defendants have treated men more favorably than women” (Opposition at 37). She also asserts

that defendants treat women negotiating for a raise outside of retention differently (Opposition at

20) and she says that “none of the offers” made to tenure track women were enough to induce
them to stay (Opposition at 17, note 9). Plaintiff’s narrative forecloses any disparate impact theory

here.   She cannot merge impact and treatment theories which are “either-or” alternatives. A

policy is either applied in a neutral manner or it is not. Allowing the theories to coalesce “would

simply provide a means to circumvent the subjective intent requirement in any disparate treatment

case.” Maresco v. Evans Chemetics, Div. of W.R. Grace & Co., 964 F.2d 106, 115 (2d Cir. 1992); 2
Hunt v. Tektronix, Inc., 952 F. Supp. 998, 1009 (W.D. N.Y. 1998) (allegations that identify

intentional discriminatory policy and assert it had a disparate impact cannot be the basis for a

disparate impact claim); Scheidecker v. Arvig Enters., 122 F. Supp. 2d 1031, 1043-44 (D. Minn.




2
 Maresco’s consideration of whether the ADEA allows impact claims was a separate issue that
was resolved later by Smith v. City of Jackson, 544 U.S. 228, 125 S. Ct. 1536 (2005).
    Page 12 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 20 of 49




2000) (“Plaintiffs have muddled two distinct causes of action. They cannot recast a disparate

treatment claim to establish a disparate impact claim”). 3

        Disparate impact is a legal theory with specific requirements and is distinct from disparate

treatment. Plaintiff argues instead about treatment and asserts that the retention process is not

neutral, but rather involves different treatment of men and women; but she has never tried to

negotiate a retention raise herself.

        2. Plaintiff’s impact theory also fails because she has not identified the “specific
           employment practice” that caused any impact.
        An impact claim must identify the specific employment practice which produces the

impact. See Garay v. Lowes Home Ctrs., LLC, No. 1:17-cv-00269-MC, 2017 U.S. Dist. LEXIS

187715, at *4 (D. Or. Nov. 14, 2017) (“the employee is responsible for isolating and identifying

the specific employment practices that are allegedly responsible for any observed statistical

discrepancies”). This requirement is not “a trivial burden,” and the standards for a disparate impact

claim are “exacting.” Id. at *5.

        Retention offers uniquely and individualistically involve the give and take of merit

evaluation, consideration, involvement of various people and groups, negotiation, and are not the

kind of narrow “specific employment practice” which can support an impact theory.                  The

department head, as just the first step of this process, has to evaluate how serious the offer is

(sometimes using “spies”), gauge the department’s interest in retention, try to figure out what the

individual really wants or whether he or she is leaving anyway, consider overall merit, and then

convince the rest of the University (Mayr Tr. 151:11-152:23; 193:4-15).

        Referring to something called “retention raise practices” does not demonstrate that this is

a “specific employment practice” and the undisputed evidence confirms it is not isolated and not

specific. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 355 (2011), reiterating that merely


3
 As to plaintiff’s state law impact claim, see OAR 839-005-0010 which emphasizes that proof of
an impact claim under state law requires a showing that a standard or policy “is applied equally.”
    Page 13 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 21 of 49




proving that a discretionary system has produced a disparity is not enough. “The plaintiff must

begin by identifying the specific employment practice that is challenged;” Stout v. Potter, 276 F3d

1118, 1124 (9th Cir. 2002) (plaintiffs cannot use disparate impact theory to attack an overall

decision-making process). “Retention” is an overall decision-making process.

        As described here, retention is a complicated process with many steps, any of which can

terminate or alter the path and lead to the ultimate decision. For example, the University does not

normally make retention offers for candidates who have not progressed far enough (such as

Professor Baldwin’s “one of four” status), so such a variable affects the decision (Mayr Tr. 192:5-

9; 193:1-3). Whether an external recruitment might cause a domino effect and result in the

departure of other faculty is a different consideration that can result in a greater urgency and more-

than-usual need to come to a retention agreement (Mayr Tr. 151:11-25; 154:21-25). Retention

offers may include increased salary but not always; sometimes the need is for research funding

(Mayr Tr. 162:15-163:6; 164:1-8; 202:2-4). The nature of the negotiations depends on “the

signals” from the department (Mayr Tr. 158:25-159:2). Joint offers, such as to a couple can impact

the process (Mayr Tr. 178:13-18). Timing may be important, and may have affected Professor

Baldwin: “I think she would have stood a better chance as the single, lone remaining candidate”

(Mayr Tr.305:21-306:3). Negotiations might take place directly with the President in some cases

(Mayr Tr. 204:19-24). Some retention discussions involve consideration of how the offer might

pay for itself, such as in the case of Professor Fisher, whose grant and other external funding pay

his salary (Mayr Tr. 54:22-25; Sadofsky Decl. ¶ 6(d)). Plaintiff’s focus on the bottom line does

not satisfy her legal burden. Stout v. Potter, 276 F.3d at 1122 (whether disparate impact was shown

must address the results of screening decisions, not simply the bottom line promotion decisions).

       Plaintiff does not identify, for example, whether Professor Fisher’s retention offer related

to his extraordinary grant funding and the fact he pays for himself, or to the fact that defendants

feared that if he left, his close colleagues Professors Pfeiffer and Berkman might also leave.

Plaintiff does not identify whether the offer Professor Baldwin found insufficient was a result of

 Page 14 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 22 of 49




her overall merit, her being in “a holding pattern” (Mayr Tr. 193:11-14), or the fact that she was

one out of four rather than a single finalist for a Cambridge position. Plaintiff does not identify

whether Professor Hall’s retention offer was a result of his wanting just research funding or

because the administration felt him to be too important to his administrative position with the

division of Equity and Inclusion to take a chance on losing him (Mayr Tr. 164:3-8; 164:23-165:3).

She does not identify whether Professor Allen’s offer was due to his being “one of our sort of

central people that a lot of other people rely on” (Mayr Tr. 181:21-25), or because of Professor

Mayr’s “very high confidence in his value for the university” (Mayr Tr. 183:18-25), or because of

the factors that caused him to be recruited to Oregon in the first place for a newly established Chair

(Mayr Tr. 76:6-10), or because he is “almost insanely productive” (Mayr Tr. 193:9-12).
       3. Plaintiff does not present a genuine issue of material fact by providing a statistical
          analysis that does not meet standards of admissibility.

       As part of her burden to demonstrate a statistical disparity, plaintiff has offered a brief

declaration from research economist Kevin E. Cahill. Defendants have separately objected to the

admission of this analysis and have provided the report of Dr. Debra Ringold on the deficiencies

of this statistical methodology. This declaration does not meet the reliability standards of the

Reference Manual on Scientific Evidence, Third Edition (Rubinfeld 2011, pp. 311-317), and does

not provide critical information that the court needs in order to evaluate the methodology he

followed. He does not sufficiently describe the data he reviewed or its sources, stating merely that

he has “records and files” and “materials.” He states that he plotted “all” professors in the

psychology department while at the same time and with no explanation, says he removed two from

consideration. His attached chart says he removed three. He does not describe how his data were

compiled, does not identify his regression theory, does not discuss the suitability of his model nor

provide a rationale for the choice of his independent variables. He provides no report. His

declaration is five paragraphs and he attaches two charts that do not identify the names of the

people he says he evaluated. See Darensburg v. Metro. Transp. Comm'n, 636 F.3d 511, 520 (9th


 Page 15 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 23 of 49




Cir. 2011), (in any large population a subset can be chosen that will make it appear as though the

complained-of practice produced a disparate impact). The court is not obliged to assume that

plaintiffs’ statistical evidence is reliable. See Darensburg v. Metro. Transp. Comm'n, 636 F.3d at

519; Tucker v. Reno, 205 F. Supp. 2d 1169, 1174 (D. Or. 2002) (when evaluating disparate impact

claims, the court may point out fallacies or deficiencies in the data, such as small data sets,

inadequate statistical techniques, or using small random samples when all disputed employment

decisions could have been evaluated). Butler v. Portland Gen. Elec. Co., 748 F. Supp. 783, 790

(D. Or. 1990) (plaintiffs’ statistical analysis flawed and unreliable; impact claim failed).

       No legally meaningful statistical inferences of discrimination can be drawn from so small

a data set as plaintiff presents. See Cerrato v. S.F. Cmty. Coll. Dist., 26 F.3d 968, 976-77 (9th Cir.

1994), holding that “the district court rejected precisely the kinds of ‘fallacies and deficiencies’

that must be excluded as unreliable”; Watson v. Fort Worth Bank and Trust, 487 U.S. 977, 996-

97, 108 S. Ct. 2777, 101 L. Ed. 2d 827 (1988) (statistical evidence may not be probative if it is

based on a “small or incomplete data set”); Shutt v. Sandoz Crop Prot. Corp., 944 F.2d 1431, 1433

(9th Cir. 1991) (“statistical evidence may not be probative if the data are ‘small or incomplete’”);

Morita v. S. Cal. Permanente Med. Grp., 541 F.2d 217, 220 (9th Cir. 1976), cert. denied, 429 U.S.

1050, 50 L. Ed. 2d 765, 97 S. Ct. 761 (1977) (statistical evidence derived from an extremely small

universe has little predictive value and must be disregarded). See also Stout v. Potter, 276 F.3d at

1123 (pool of 38 applicants “likely too small to produce statistically significant results”); Sengupta

v. Morrison-Knudsen Co., 804 F.2d 1072, 1076 (9th Cir. 1986) (department of 28 employees “too

small”).

       The rebuttal declaration of Dr. Debra Ringold in in accord. Dr. Cahill’s declaration does

not meet the standards of the Reference Manual on Scientific Evidence, Third Edition (Rubinfeld

2011, pp. 311-317), does not provide the information the court needs to evaluate his methodology,

does not describe his “records and files” and “materials,” or the sources or how they were

compiled, admits with no explanation that he removed two individuals from consideration but

 Page 16 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                 Filed 01/04/19   Page 24 of 49




attaches a chart that says he removed three, does not identify his regression theory, does not discuss

the suitability of his model nor the rationale for choosing his independent variables. His removal

of two, or three, people from his analysis illustrates the Second Circuit’s warning: “in any large

population a subset can be chosen that will make it appear as though the complained of practice

produced a disparate impact.” Smith v. Xerox Corp., 196 F.3d 358, 369 (2d Cir. 1999).

       4. Retaining superior scholars is a legitimate and work related business reason that is
          justified here.
       Even if plaintiff had presented reliable and admissible statistics, her claim would still fail.

An employer “may maintain a workplace requirement that causes a disparate impact if that

requirement is a “reasonable measure[ment] of job performance,” Tex. Dep’t of Hous. & Cmty.

Affairs v. Inclusive Cmtys. Project, Inc., 135 S. Ct. at 2523.

       Plaintiff does not dispute this need. As to Professor Fisher, for example, she admits that

“it was certainly of value that [Professor Fisher] stayed (Freyd Tr. 82:2-4), and that the department

is “better off with him,” and that he contributes to the intellectual life of the department, mentors,

attracts good graduate students (Freyd Tr. 82:19–83:2), and that if she had departmental

responsibility she would consider it worth an effort to retain him (Freyd Tr. 83:3-7). Professor

Mayr is a “good colleague” and she has no criticism that the University wanted to retain him as a

faculty member, and he contributes to the reputation of the institution; his absence would be felt if

he were to leave (Freyd Tr. 89:8–90:7). When other faculty left because they had a better outside

offer it was “tragic to see” (Freyd Tr. 98:2-9). It is appropriate for the University to make retention

offers to valuable faculty members where the University would suffer a loss should that person

leave (Freyd Tr. 129:24–130:5). Professor Gordon Hall had great value because of his efforts in

his administrative role and Professor Nick Allen was “almost insanely productive” and a central

person for others who depended on him. (See above at pp. 9-10.) Decisions whether to enter into

retention negotiations are informed by the collectively bargained terms and conditions of

employment, the actual current and historical performance and work behavior of the faculty


 Page 17 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC           Document 79                Filed 01/04/19   Page 25 of 49




member in question, expected productivity and potential and strategic goals, the external funding

awarded to that individual, whether that individual’s work involves close collaboration with others,

and factors of past performance that might be predictive of future performance. (Stark Decl. Ex.

25 at p. 14; Ex. 41.) Each such individual is evaluated on what he or she has and will contribute

to the work of the University. An individual who leaves the University cannot contribute his or

her substantive work. In the case of Professors Fisher and Allen, the duties of Director of Clinical

Training would be left on the table. Existing research labs would be idled until a replacement

might possibly be found. Graduate students might have to be reassigned or could leave. External

funding, which pays for their work and funds some of the other faculty such as plaintiff, could

transfer to another university. In the case of Professor Mayr, the department would be without a

head until someone could be persuaded to take on the role, grievances would not be adjusted,

promotion and compensation recommendations would not be made, and course assignments would

not be addressed. The loss of important and productive faculty causes reputational damage.

       Defendants have satisfied their responsibilities at this stage of the analysis by showing that

retaining faculty serves, in a significant way, its legitimate goals. Hardie v. NCAA, 876 F.3d 312,

320 (9th Cir. 2017).     Defendants are not required to show that retention is “essential” or

“indispensable” so long as it is something more than “insubstantial.” Id. Moreover, “[t]he ultimate

burden of proving that discrimination against a protected group has been caused by a specific . . .

practice remains with the plaintiff at all times.” Id., emphasis in original.
       5. Plaintiff fails to meet her burden to demonstrate an equally effective alternative.

       Plaintiff also argues that the University could take a different approach, gather retention

funds, offer the potentially departing individual half of what he or she would be receiving from

the other institution, and distribute the remainder to others who would be leapfrogged (plaintiff’s

argument appears to earmark the extra funds for women). (Opposition at 44-45.) This is not a

meaningful demonstration and fails to satisfy plaintiff’s legal burden.



 Page 18 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC         Document 79                 Filed 01/04/19      Page 26 of 49




       A proposed alternative “must be ‘equally effective’ as the defendant’s chosen policy” in

serving the defendant’s interest, taking into account the cost or other burdens that alternative

policies would impose, and plaintiff must demonstrate that her proposed alternative policy would

reduce the overall disparity and result in less disparate impact. Hardie v. NCAA, 876 F.3d at 323.

Tex. Dep’t of Hous. & Cmty. Affairs v. Inclusive Cmtys. Project, Inc., 135 S. Ct. at 2518; Ricci v.

DeStefano, 557 U.S. 557, 578, 589-91 (2009). Additionally, alternative proposals must be “equally

effective” for the employer, taking into account costs and administrative burdens. “While we

recognize that the plaintiff’s burden at the alternatives stage is a demanding one, courts must take

caution before displacing reasonable business judgments.” Hardie v. NCAA, 876 F.3d at 323 (costs

and administrative burden weighed in employer favor and plaintiff failed to adduce sufficient

evidence that his proposal would be equally effective in achieving employer’s goals).

       Ricci v. DeStefano, 557 U.S. at 589-91, rejected a proposed alternative that did not show it

would be equally valid in determining qualifications of candidates, and because the suggested

alternative could have resulted in illegal preferences.                   The Ninth Circuit raised the same

consideration in Rudebusch v. Hughes, 313 F.3d 506, 516 (9th Cir. 2002): “adjustments depend

upon a regression analysis that does not account for performance factors such as academic

credentials, performance, merit, teaching, research, or service--factors that are the major criteria

for faculty compensation on campuses across the country--the failure to make some sort of more

individualized determination of what sort of adjustments are warranted in any given case will not

satisfy strict scrutiny.” And see also Lopez v. City of Lawrence, No. 07-11693-GAO, 2014 U.S.

Dist. LEXIS 124139, at *76-78 (D. Mass. Sep. 5, 2014) aff’d 823 F3d 102, 121 (1st Cir. 2016)

(“what [plaintiffs] have not been able to show is that there was a particular alternative selection

method available for the years in questions about which it could confidently be said that it would

have reduced adverse impact.”). Nothing in plaintiff’s description provides any clue to whether

such a practice – offering half of the recruitment – would suffice to retain a faculty member with

a strong recruitment offer. Professor Baldwin, for example, was disappointed in a retention offer

 Page 19 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC           Document 79                Filed 01/04/19   Page 27 of 49




that would have paid her more than Cambridge (Baldwin Decl. ¶ 9; Sadofsky Second Decl. ¶5).

Scott Coltrane, whose testimony is plaintiff’s source for this alternative proposal, explained that it

was tried once in the past, under a different budgetary model, in a hiring rather than retention

situation, and that “[n]obody was happy in the end because it was not as much as they thought they

deserved. And in my estimation the productivity of the other faculty member was not as strong as

the – the newer hire’s” (Coltrane Tr. 84:8-23; 86:12–87:8). Plaintiff cannot say with any

confidence that her proposal would resolve inequities she sees. In her hypothetical scenario, the

recruited faculty member would receive a raise of $10,000 and two other faculty members would

each receive an increase of $5,000. There is no mention about any other individuals in the

department with comparable merit and seniority beyond these two, and even the two individuals

who received the $5,000 would not catch up, if that is to be the goal. The proposal would also

double the cost of retention (Sadofsky Second Decl. ¶ 18).

       Retention raises often create perceptions of inequities, but those perceptions may not be

accurate; in such a case, the University might be “correcting” a perceived problem that is not a

genuine problem (Sadofsky Second Decl. ¶ 18). If there are many faculty members who perceive

a retention-created inequity, splitting the already scarce funds into many small pieces has not been

shown to be a way to allay that perception. Id. A formulaic manner of distribution may not be

available to members of the collective bargaining unit in light of restrictions in the bargaining

agreement that plaintiff does not discuss.

       This proposed alternative occupies less than a page in plaintiff’s Opposition. It is neither

fully articulated nor tested in any way. It has a cost, including that the one experience left everyone

involved unhappy, and faculty received rewards “for not being productive” (Coltrane Tr. 86:12–

87:8; Coltrane Decl. ¶ 5.) (See also Sadofsky Second Decl. ¶¶ 11-19.) Plaintiff’s proposed

alternative does not meet her burden.

       This is not even the proposal that plaintiff originally offered. She said that retention offers

would not be necessary if the University just raised the pay of all faculty to their market value

 Page 20 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 28 of 49




(Freyd Tr. 135:2-136:6), and that the long-term solution “is to figure out how to compensate for

bias and remove inequity” (Freyd Tr. 141:5-6). In general, she would reward people for their

accomplishments to the University’s mission in an “equitable” way more comparable to other

universities’ departments of a similar stature and she would achieve “equity” by paying faculty

based on their seniority, allowing for job performance related departures, and she would “figure

out how to correct any bias in the quantitative information” (Freyd Tr. 139:18-23). However, “I’m

not going to say what the answer would be. There should be an answer” (Freyd Tr. 141:24-25).

       “The burden of demonstrating the existence of acceptable alternative business practices

rested and continues to rest squarely upon Title VII plaintiffs.” IBEW v. Miss. Power & Light Co,

442 F.3d 313, 318 (5th Cir. 2006). Plaintiff’s belief that “there should be an answer” and the

suggestion in her Opposition that the University should try something more costly that did not

work before does not meet her burden.

       Plaintiff’s state law impact claim (her eighth claim) fails for the same reasons. See Pena

v. Hous. & Cmty. Serv. Agency, No. 09-6150-TC, 2010 U.S. Dist. LEXIS 89743, at *27-28 (D. Or.

Aug. 30, 2010) holding that “the federal standard for establishing a prima facie case, including the

burden shifting frame-work, is used to analyze a disparate impact claim under Oregon law.”

D. Plaintiff Does Not Identify a Prima Facie Case or a Genuine Issue for Trial on Whether
   She Performs the Same Day-to-Day Duties as Professors Allen, Fisher, Hall and Mayr.
       As discussed in defendant’s Motion at 6-15, plaintiff’s required first step for her treatment

claims is to identify her day-to-day duties and compare that to appropriate male colleagues; she

must do this before she can turn to other issues such as sources or types of pay. Plaintiff skips this

mandated process and instead focuses on her scholarship and achievements. See Stanley v. Univ.

of S. Cal., 178 F.3d at 1074 (prima facie case should compare the jobs in question not individuals).

Plaintiff may not turn to how salaries are calculated before establishing that the day-to-day duties

meet the legal standard of equality or comparability, and she does not meet that standard by

generalizing the general responsibilities of a psychology professor. (See Motion at 22-24.) In


 Page 21 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 29 of 49




spite of her arguments, she admits that the job description of a tenure-track faculty in the

psychology department expressly contemplates differing duties and “substantial flexibility”

(Opposition at 11).

        Legally appropriate comparators are identified based on the core of tasks actually

performed, not on the basis of generalized descriptions of job duties, particularly those which are

by their nature flexible enough to allow a given professor to choose whether or not (or how much)

to perform those tasks. The legally determinative factor is actual job content. Spaulding v. Univ.

of Wash., 740 F.2d 686, 698 (9th Cir. 1984) (the contention that “teaching is teaching,” although

superficially appealing, lacks merit). The court “will not, therefore, infer intent merely from the

existence of wage differences between jobs that are only similar.” Spaulding at 700. 4 Plaintiff’s
arguments that her job description is the same, or that her job description does not require that she

procure grant funding do not assist her: “In assessing a plaintiff's claim of substantial equality

between jobs, a court should rely on actual job performance and content rather than job

descriptions, titles, or classifications.” Forsberg v. Pac. Nw. Bell Tel. Co., 840 F.2d 1409, 1414

(9th Cir. 1988).

        Flexibility is inherent in the academic freedom of a full processor. (See Motion at 6-7.)

Plaintiff’s repeated assertions that her colleagues “are still fulfilling the job duties of a full

professor,” is no more than the “high level of generality” that does nothing to illuminate whether

the day-to-day duties are the same. Her legal burden requires more than “a comparison of job

functions from a bird’s eye view” or an “overly generalized depiction” Spencer v. Va. State Univ.,


4
 Plaintiff argues that Spaulding, is unreliable because it has been overruled. (Opposition at 31.)
The opinion she references, Atonio v. Wards Cove Packing Co., 810 F.2d 1477, 1482 (9th Cir.
1987), was itself overruled by the Supreme Court. 490 U.S. 642 (1989), and Spaulding has
continued to be cited including by the Ninth Circuit after Atonio. See Stanley v. Univ. of S. Cal.,
178 F.3d 1069, 1074 (9th Cir. 1999); Penk v. Or. State Bd. of Higher Educ., 816 F2d 458 (9th Cir
1987) (decided after Atonio); Dreyfuss v. Cory (In re Cloobeck), 788 F.3d 1243, 1247 (9th Cir.
2015).

    Page 22 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 30 of 49




Civil Action No. 3:16cv989-HEH, 2018 U.S. Dist. LEXIS 15773, at *25 (E.D. Va. Jan. 30, 2018),

citing Wheatley v. Wicomico County, 390 F.3d 328, 332 (4th Cir. 2004), cert. denied, 125 S. Ct.

2253 (2005) (“We decline to accept the argument, however, that employees with the same titles

and only the most general similar responsibilities must be considered ‘equal’ under the EPA. In

actuality, plaintiffs present a classic example of how one can have the same title and the same

general duties as another employee, and still not meet two textual touchstones of the EPA - equal

skills and equal responsibility.”).

       Plaintiff has not provided the court with the kind of specific detail that could create a

genuine issue whether her work can be legally compared to her colleagues. She compares herself

to the psychology department instead of other faculty because they are the “most similar” to her

(Freyd Tr. 203:23-204:8) and she describes her desired “equity” as focusing on “similar

achievement and seniority” (Freyd Tr. 157:20-24). Her lab functions “similarly” to her

colleagues’ centers (Opposition at 3) and she has taken on “similar time-consuming, effortful

and important roles” (Opposition at 24).
       Plaintiff’s has had many successes as a scholar and her Opposition shows that defendants

have provided her recognition for her successes, hold her in high regard, and she has received

positive evaluations (Freyd Decl. ¶ 29). That does not provide evidentiary support for her

contention that the court should accept her “bird’s eye” view and hold that a teacher is a teacher.

Plaintiff summarizes her leadership, her positive employment reviews, her authorship, her

membership in prestigious organizations, her citation or H-index, her public profile, and her ability

“to do a high volume of high-quality work, because her research simply does not require the large

dollar amounts that the research some of her colleagues demands.” Her declaration and Opposition

underscore how different her day-to-day work is. She has never been the Department Head or

Director of Clinical Training, has never managed the accreditation or reaccreditation process, and

never held a senior director position in CODAC. She does not have the level of responsibility and

accountability imposed by federal funding requirements. Her employee supervision is limited to

 Page 23 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 31 of 49




her lab manger in contrast to federal grant staff or department administrative staff. Her colleagues

who are Principal Investigators on federal grants spend an average of 42% of their time on the

federal requirements, and she does not have the duties imposed by NIH grants including the public

access requirements and new NIH PI or Co PI reporting obligations and responsibilities or federal

whistleblower responsibilities. She has not founded and does not have administrative duties for a

center or institute. She does not adjust faculty grievances or do misconduct investigations. (See

Motion at 6-15.) Her response discusses her different work. See Stanley v. Univ. of S. Cal., 178

F.3d at 1074, prima facie case involves a comparison of the jobs in question, not the individuals

who hold the jobs.
       In apparent acknowledgement that these many differences separate plaintiff’s day-to-day

work from her four colleagues, plaintiff asserts without authority, that whether her four male

colleagues have the same job duties applies only in the case of her Equal Pay Act claim. (See

Opposition at 1). Considerable authority from the Ninth Circuit and this court, discussed in

defendants’ Motion at 4-5, rejects such an argument.

       Plaintiff’s continued response that all faculty do the same job is not only legally

unsupported (Motion at 6), it is a logical fallacy as well. If it applied, plaintiff would have to

compare herself to the much lower paid faculty in other disciplines (Freyd Tr. 204:9-20) as well

as to much lower paid assistant and associate faculty in her own department. Applying her “birds

eye” test, they all perform teaching, research, and service as well.

       The three decisions plaintiff cites to support her argument all show that the decisions were

made not by stating a general principle (i.e. that faculty are faculty), but rather by what was in the

respective records before those courts. See Klein v. N.Y. Univ., 786 F. Supp. 2d 830, 850 (S.D.

N.Y. 2011) (“The evidence would permit a conclusion that they all performed the same job…”);

Brock v. Ga. Sw. Coll., 765 F.2d 1026, 1033 (11th Cir. 1985) (“the record, however, substantiates

appellee’s claim that any additional duties are accurately characterized as ephemeral,” “Appellants

are not arguing that the jobs that Parks and Faircloth performed were different, only that the

 Page 24 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 32 of 49




individuals holding the same jobs had different titles,” “we find the record supports the conclusion

that Reeves was properly compared with Voight”); Allender v. Univ. of Portland, 689 F. Supp. 2d

1279, 1285 (D. Or. 2010) (basing analysis on facts in record and lack of evidence distinguishing

group of assistant professors from one another, noting that full professors differed). This case is

different and the court has a detailed record.

       Plaintiff’s additional arguments are similarly misdirected. She has been at the University

long enough to experience rounds of regular raises and her merit rankings are high. But seniority

and raises are not the same as day-to-day duties, and defendants have not disputed that plaintiff

does her work well. The record in this case, however, provides undisputed evidence of the

significant ways in which the work of the four male colleagues differs from plaintiff’s work.

E. Plaintiff Argues She Does Important Work in an Efficient Manner; That Does Not
   Present an Issue for Trial on Whether Her Duties Are Substantially Equal or
   Comparable.
       Plaintiff’s presentation of the importance and efficiency of her work assumes the court

should be tasked with evaluating her position or her compensation in terms of the value of her

interests and the economy of her research. The federal and state laws that address discrimination

in pay strike a different balance, one that contemplates leaving those decisions to the judgment of

her public employer, and the question of intentional gender discrimination under the statutes to the

court. Wheatley v. Wicomico County, 390 F.3d at 334. Fidelity to the statute’s text does not allow

for an argument that she does research that “simply does not require the large dollar amounts” her

colleagues require, or that she has learned how to choose work that does not waste the taxpayer’s

money (Freyd Decl. ¶ 20; Opposition at 4), and she presents no evidence that any of her

distinguished colleagues waste taxpayer money. Moreover, she omits any discussion of how her

work is funded. All work in the University, hers included, requires financial support. Money has

to be found to pay faculty and any staff, provide infrastructure, fund labs, and provide financial

support for graduate students. The funding plaintiff has been able to find contributes, but she cites

no evidence that she does not require additional University funding. Her funding “doesn’t go far”

 Page 25 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 33 of 49




in light of the expensive funding needed for graduate students (Mayr Tr. 195:9-16). Those faculty

who can bring in large scale external funding free up internal resources to provide such funding to

those who do not (Sadofsky Second Decl. ¶ 12).

       Plaintiff protests that she was never told that obtaining funding was a job requirement, but

she misses the point of defendants’ discussion of external grant funding. The former is not a

meaningful legal argument; actual job content and performance of duties matters, not job

descriptions, titles, or classifications. Forsberg v. Pac. Nw. Bell Tel. Co., 840 F.2d at 1414.

Moreover, it is not disputed that “Grants received” is listed as one of the categories under

“Research” in the Psychology Department’s Merit Raise guidelines and that external grants are

also listed as one of the items to be included for review in the department’s “Review, Promotion

and Tenure Procedures and Guidelines” (Sadofsky Second Decl. ¶ 11). Regardless of whether a

professor is “required” to seek and obtain external funding, such funding is beneficial to the

University, makes the jobs of the recipients substantially different, and is in large part the kind of

success that leads to poaching that, in turn, requires the University to address retention.

F. Plaintiff Does Not Present a Genuine Issue for Trial Regarding Professor Hall’s Return
   to the Psychology Department.
       Professor Hall has recently rejoined the psychology department (Sadofsky Decl. ¶ 6(d)).

Plaintiff argues that pay should be adjusted as a result. First, plaintiff presents no evidence of

Professor Hall’s current day-to-day duties and responsibilities, or hers since she is on a fellowship

at Stanford (Sadofsky Decl. ¶ 16). Second, Professor Hall initiated his retirement phase-down

which is subject to separate University retirement adjustments (Sadofsky Decl. ¶ 6(d)). Plaintiff

has not notified the University that she is initiating a similar retirement phase down. Third, an

employer may legitimately have a practice of maintaining higher pay for employees who step

down from management positions. Russell v. Placeware, Inc., No. 03-836-MO, 2004 U.S. Dist.

LEXIS 21465 at * 31 (D. Or. Oct. 15, 2004) (gender-neutral reason for a former manager’s higher

wages where policy allowed employee who accepted lower-level position to maintain prior salary);


 Page 26 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 34 of 49




Allender v. Univ. of Portland, 689 F. Supp. 2d 1279, 1287 (D. Or. 2010) (applying Russell v.

Placeware, Inc. to faculty). Such a policy is in effect at the University to protect faculty who step

out for an administrative position (Sadofsky Tr. 99:23–100:5).

G. Grant Funding Is a Significant Differentiating Factor Because It Changes Job Duties.
       Applying for, obtaining, running, overseeing, and maintaining a significant federal grant is

fundamentally different from how plaintiff describes her own research. Plaintiff’s colleagues have

had major external grant funding which carries major responsibilities for personnel management,

administration, legal obligations, reporting requirements, and many other duties which are not

required in the absence of such grants. Plaintiff trivializes the importance that securing grants has

in this dispute, and misreads how and why defendants address such funding (Opposition at 24).

The grant funding that Professors Allen and Fisher, in particular, have secured has led to

dramatically different day-to-day duties, and responsibilities. Because grant requirements impose

time-consuming duties, they change job content. Plaintiff’s Opposition admits she does different

research and has different administrative duties and responsibilities. She does not work with

federal funding, the kind of funding that occupies more that 40% of a grant holder’s time with

unique, time consuming, and sometimes non-delegable responsibilities (Conover Decl. ¶ 3), and

which impose rigorous oversight, reporting, administration, cost management, payroll and other

compliance requirements, personnel management, and certifications. Grant funding is a likely

reason for the poaching attempts made by other institutions (Mayr Tr. 92:13-22), and is one of the

reasons whether the University will fight to retain a professor who is being recruited to leave.

H. Retention Raises Are Nondiscriminatory and Permissible and Differentiate Plaintiff’s
   Compensation from Her Male Colleagues.
       Plaintiff’s Opposition implies, without any evidence, that her colleagues have done

something dishonorable by putting “themselves on the market” to negotiate raises.                  (See

Opposition at 1, 43 n. 18; Freyd Decl. ¶ 27.) Plaintiff testified, however, that she could not name

a single person who had “gamed the system” – not by name, not by example, not even someone


 Page 27 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 35 of 49




she believes “in her heart” has gamed the system (Freyd Tr. 143:8-22). With the evidence entirely

to the contrary, this unpleasant suggestion should be disregarded. Professor Hall did not seek out

the offer he received from the University of Michigan (likely because of his expertise in managing

accreditations), nor did he seek out the most recent offer, in 2015, from DePaul University which

was professionally attractive to him in light of his specialty in cultural diversity and personally

attractive because of its tuition exchange program 5 (Hall Decl. ¶¶ 12-13). Similarly, Professor
Mayr was targeted by Humboldt University under a German government program to recruit

scholars back to the country (Mayr Tr. 160:16–162:4), and the offer was very attractive financially

and in terms of his children’s education (Mayr Tr. 162:1-4). Plaintiff cites no evidence sufficient

to imply that Professor Fisher or Professor Allen engaged in a sham process. She also implies that

men are recruited more than women, but cites no evidence to support the suggestion that the

recruitments of Professors Allen, Fisher, Hall, or Mayr were biased. Nor do the circumstances

suggest that could be true. Professor Mayr was asked to consider Humboldt because of a program

seeking to repatriate scholars. Professor Fisher has deep ties to Harvard University where he does

cooperative programs (and from which the University of Oregon receives funding for his work).

Professor Hall had developed a narrow specialty in accreditation which just happened to be needed

by another institution. Professor Allen’s productivity is extraordinary (almost insane, in his

department head’s view) (Mayr Tr. 193:9-10; Sadofsky Second Decl. ¶¶ 5-6). Plaintiff admits she

has no data to suggest that her male colleagues were recruited under circumstances she thought

showed gender bias (Freyd Tr. 145:10-16). Since she has no such data, and since it is undisputed

that Professors Allen, Fisher, Hall, and Mayr did not play dishonorable games in pretending to

consider an outside offer, their recruitments in her individual lawsuit cannot be considered to be

anything more than what they seem – legitimate efforts by legitimate institutions to recruit scholars

known to be valuable.

5
 Similar to Professor Baldwin’s experience the retention offer he received and accepted “was not
what I had requested” (Hall Decl. ¶ 13).
    Page 28 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 36 of 49




        The retention process has already been addressed in the context of plaintiff’s impact theory;

she also argues that retentions are a way to discriminate intentionally as well (Opposition at 32,

37).   She does not present a genuine issue for trial that there was discrimination against her

individually (as contrasted to women in general), and she lacks standing to complain that she was

harmed by a practice in which she was not involved and which she voluntarily decided to eschew.

How she would have been treated requires only speculation.

        Plaintiff’s intentional discrimination theory fails for a second reason. Discriminatory intent

“implies that the decisionmaker . . . selected or reaffirmed a particular course of action at least in

part ‘because of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.”

Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979) (footnote omitted). Plaintiff offers

no evidence that the University chooses to negotiate retentions “because of” adverse effects on

women. And see Morgan v. Bend-La Pine Sch. Dist., No. CV-07-173-ST, 2009 U.S. Dist. LEXIS

9443, at *66-67 (D. Or. Feb. 6, 2009) (“Morgan must produce evidence sufficient to permit a

reasonable trier of fact to find by a preponderance of the evidence that the individual defendants’

conduct was motivated by gender or disability discrimination.”).

        Plaintiff argues that retentions represent a capitulation to market factors, citing Rizo v.

Yovino, 887 F.3d 453 (9th Cir. 2018). 6 The evidence in this record, which describes the lengthy
and evaluative retention process, does not support such a theory. Additionally, the events in

question all predated April 2018, when Rizo overruled the prior Rizo decision and the 1982

decision in Kouba v. Allstate Ins. Co., 691 F.2d 873, 878 (9th Cir. 1982), which had held that use

of prior salary was not a per se violation of the Equal Pay Act.

        Plaintiff, who admits that retention is important, fails to present evidence that challenges

Defendants’ need to retain its productive faculty against external poaching. In each case, the

6
 The Rizo decision was about using a former salary to set a salary at hire for an employee who has
no record of performance with it. On its facts, as well as in its analysis, it does not apply to an
employer faced with the possible loss of someone presently working for it with whose
qualifications and abilities the employer is deeply familiar.
    Page 29 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
             OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 37 of 49




faculty receiving external offers had special skills or major funding, was likely to take the outside

offer, and would have been a significant loss to the University and the department. “The university

derives benefit from faculty who obtain significant external funding (both financial and

reputational). Faculty who have large external funding portfolios are also ripe for poaching and

account for many of the external offers that come to University of Oregon’s Psychology faculty,

including both faculty who are retained, and faculty who leave” (Sadofsky Second Decl. ¶ 11).

Losing such faculty risks loss of its R1 status and harms the University’s overall mission “to

produce world class research and to meet the university’s goals” for which it is “very important”

to have world-class scientists doing world-class research (Freyd Tr. 37:1-14; 39:2-9). The

University must try to retain its world-class scientists (Freyd Tr. 39:2-9; 81:20-23; 83:3-7; 266:9-

14); and it must respond to these external recruitments so that the University will not lose its

valuable faculty (Freyd Tr. 129:24–130:12).

       Plaintiff says that in spite of the intricacy of her discussions about seniority, years in rank,

citations to work, merit and regular raises, and evaluations and external or internal praise, the

entirety of the salary differential of which she complains is a function of retention-related raises.

She asserts that the gender disparities she sees in the department come entirely from retention

raises (Opposition at 17).

       In addition, the figures and terms which plaintiff provides relating to her four proposed

comparators, which she submits as examples of differential offers as between men and woman, in

fact differ considerably amongst themselves. Namely, the four proposed male comparators who

all received retention offers from the University in fact received widely varying offers even

amongst the four, not simply in comparison to female faculty members. This is because each

retention offer is an evaluation of the circumstances of the outside offer as much as it is an

evaluation of the known value of the individual faculty member to the University.

       Critically, plaintiff never argues that her four male colleagues received offers they did not

deserve (Freyd Tr. 129:24–130:12), even if it means moving salaries “out of alignment” (Freyd

 Page 30 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC         Document 79                 Filed 01/04/19   Page 38 of 49




Tr. 101:10-13), and agrees that the University is “better off” with Professor Fisher than without

him (Freyd Tr. 81:20–82:19) and it is worth an effort to retain him (Freyd Tr. 83:3-7).

I. Retention Negotiations Are Statutorily Protected as Discretionary Policy Choices About
   the University’s Strategic Research and Educational Programs.

       Contrary to plaintiff’s assertion (Opposition at 46), defendants do not argue that they have

been accorded discretion to discriminate. Defendants’ point is different and addresses how Oregon

law protects the decision-making process in analyzing and determining how to position this state

university for its future. That includes which programs to develop, which facilities to build and

invest in, where to find staff, which faculty can best grow the programs of the future, and even

how to maximize external funding to address the funding shortfalls from the state budget and

inability of students to bear further tuition hikes. These are not everyday ministerial choices that

fall outside the protection of ORS 30.265. They establish the path the University will take into the

future and emanate from the institution’s purpose and vision. The University is a Tier 1 national

Public Research University at which a large percentage of students are engaged in research activity

with many millions in competitive research awards. The University’s sponsored research and

innovation activity contribute tens of millions of dollars to Oregon’s economy each year and its

research creates jobs for the community. This University is one of the top public research

universities in the nation, and the only member of the Association of American Universities in

Oregon. Its vision drove the Knight Campus for Accelerating Scientific Impact, which is designed

to reshape the state’s public higher education landscape by training new generations of scientists,

engaging in new interdisciplinary research, forging tighter ties with industry and entrepreneurs,

and creating new educational opportunities for graduate and undergraduate students (Coltrane

Decl. ¶ 6; Sadofsky Second Decl. ¶¶ 20-22). Large external funding can contribute to keeping

the lights on in these difficult economic times, whereas even meritorious unfunded work cannot.




 Page 31 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 39 of 49




       This is the discretion that the University discusses in its motion. When defendants write

of discretion and academic freedom, they are not talking about individual merit raises, but rather

about what are the key disciplines and who are the world class scientists who will lead science in

the future and harness the power of the sponsored research that is doing world class work in life

changing fields. As part of those decisions, the University must also identify who will lead in

these key areas as well as how to enhance the University’s reputation academically and educate

the next generation of Oregonians including by leveraging federal research grants (Schill Tr. 11:1-

6). Increasing federal funding is one of the President’s top objectives “because this school ranks

very low among our peers in federal research funding” (Schill Tr. 14:20-24). This is about the

discretion to value federal research grants because of what they say about the quality of the

institution. They are peer reviewed, “you don’t get them unless your peers, who are typically the

top people in the field, determine that you deserve them” (Schill Tr. 17:12-17). Defendants also

speak to the kinds of discretion needed to ensure that the University is accessible to the students

who wish to attend, keep them through a timely graduation, and ensure they can afford their future

in a state that is not wealthy (Schill Tr. 11:14-20), as well as the University’s campus diversity

action plans and how to support that goal (Schill Tr. 11:21-12:20). Plaintiff’s argument that these

are just day-to-day inconsequential decisions mistakes defendants’ argument. These are precisely

the kinds of policy choices contemplated by ORS 30.265(3)(c). They are choices that go to the

heart of the academic judgments of this institution (Coltrane Decl. ¶ 6).

J. Federal and State Law Comparability: Oregon State Law Applies Federal Standards.
       Case law establishes that Oregon state law applies federal standards. Conroy v. Hewlett-

Packard Co., No. 3:14-CV-01580-AC, 2016 U.S. Dist. LEXIS 44396, at *35 (D. Or. Mar. 31,

2016) (“The standard for establishing a prima facie case of discrimination under Oregon law is

identical to that used under federal law”). This case law holds in spite of the fact that the federal

and state laws use different wording. And see Pena v. Hous. & Cmty. Serv. Agency, No. 09-6150-



 Page 32 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC           Document 79                Filed 01/04/19      Page 40 of 49




TC, 2010 U.S. Dist. LEXIS 89743, at *27-28 (D. Or. Aug. 30, 2010) (federal standards apply in a

state law impact claim).

       To the extent that plaintiff’s argument is that some statutes use different phrases, she still

fails to show how any substantial comparability standard would change the analysis. Professor

Mayr is the department chair, Professor Hall has performed much of his work outside of the

psychology department, Professor Fisher has been paid by Harvard, and Professor Allen has an

array of day-to-day duties that differ from plaintiff.                 Federal funding is still important, and

retention situations were never adopted for the purpose of discriminating but because they are the

only viable tool available that can reliably retain faculty.

       See also OAR 839-008-0010, defining “work of comparable character” to include

complexity of tasks performed, accountability, impact of an employee’s exercise of job functions

on employer’s business, significance of job tasks, exercise of supervisory functions, and extent to

which employee’s work exposes employer to risk and amount of mental exertion. Those same

factors have been in use to determine whether jobs are equal or substantially similar and apply in

the analysis that defendants used in their Motion.

K. Plaintiff’s Opposition Includes Many Erroneous Characterizations of the Factual Record
   Before the Court.

   •   Plaintiff’s Opposition suggests that her male colleagues are less than honorable in that they
       use or “game” the process of seeking outside offers in order to get a raise (Freyd Decl. ¶¶

       27, 28; Moses Decl. ¶ 12 (asserting the “women are typically less willing to ‘play the

       game’”)). Plaintiff, however, expressly denies having any evidence to support such an

       allegation. She cannot name a single person who she believes to have “gamed the system”

       by trying to get an outside offer (Freyd Tr. 143:8-22).

   •   Plaintiff argues that the department did not want to support Professor Hall’s second
       retention. However, Professor Mayr testified that Professor Hall’s second retention was in

       light of his administrative role (through CODAC) (Mayr Tr. 164:1-165:3; 178:1-4).


 Page 33 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
     Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 41 of 49




 •   Plaintiff argues that the department is discriminatory in its pay of new female hires as well,
     pointing to two males who were hired with higher starting salaries. The male new hires at

     issue came to the department with greater years of experience, and this is the reason for the

     $1,000 difference in their levels of pay (Sadofsky Second Decl. ¶ 3).

 •   Plaintiff has asserted throughout that women are less able to seek out opportunities in part
     because of family responsibilities. However, this assertion does not hold true in connection

     with Professor Freyd, who asserts that husband made sacrifices in his own career and

     moved across country so she could be at the University (Freyd Decl. ¶ 27).

 •   Plaintiff has argued that she did not know to ask for a higher salary when she was first
     hired at the University, and yet she was able to seek and bargain for an entirely additional

     job for her husband.

 •   Plaintiff offers the recently decided Rizo case, which she argues as if it had been the law
     all along rather than a decision from April 2018.

 •   Plaintiff complains about the investigation done by Jody Shipper, but does not describe
     any dispute with the results of her report (Freyd Decl. ¶ 25).

 •   Plaintiff argues, without citation of any evidence, that the environment of sexism at the
     London Business School that Professor Arrow describes would not have been an obstacle
     to men. assuming without proof that men all find sexism in the workplace to be acceptable

     (Opposition at 18).

 •   Plaintiff supports her claim by offering the potential problems of other women, when these
     were not her own experiences. This is an individual lawsuit with individual claims.

     //

     //

     //




Page 34 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
         OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                           BARRAN LIEBMAN LLP
                                      601 SW SECOND AVENUE, SUITE 2300
                                           PORTLAND, OR 97204-3159
                                     PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 42 of 49




L. The Court Should Grant Defendant Sadofsky’s Motion for Summary Judgment.
   Plaintiff Has Not Properly Addressed His Qualified Immunity, Her Claims Against Him
   Are Untimely, and She Had Not Identified a Genuine Issue of Material Fact to Be
   Resolved at a Trial.
       1. Sadofsky has Qualified Immunity. Existing case law at the time of any of his decisions
          has not placed his actions “beyond debate” and “did not preclude” him from a
          reasonable belief in the lawfulness of his actions.
       Qualified immunity is not a “mere defense” to liability, but rather an immunity from suit

and should be resolved at the summary judgment stage unless there is a genuine issue concerning

whether defendant’s acts violated clearly established law. Mitchell v. Forsyth, 472 U.S. 511, 526-

7 (1985); Kramer v. Cullinan, 878 F.3d 1156, 1162 (9th Cir. 2018). Plaintiff must show not just

that the law prohibits discrimination, but that the “contours” of that law were clearly established

so that a reasonable government official would know his or her specific actions were a violation

of the law. Plumhoff v. Rickard, 572 U.S. 765, 778-791 (2014) explains:

       And a defendant cannot be said to have violated a clearly established right unless
       the right’s contours were sufficiently definite that any reasonable official in the
       defendant’s shoes would have understood that he was violating it. Id., at 741, 131
       S. Ct. 2074, 2083, 179 L. Ed. 2d 1149, 1159. In other words, “existing precedent
       must have placed the statutory or constitutional question” confronted by the official
       “beyond debate.” Ibid. In addition, “[w]e have repeatedly told courts . . . not to
       define clearly established law at a high level of generality,” id., at 742, 131 S. Ct.
       2074, 2084, 179 L. Ed. 2d 1149, 1160), since doing so avoids the crucial question
       whether the official acted reasonably in the particular circumstances that he or she
       faced.

See also White v. Pauly, 137 S. Ct. 548, 552-53 (2017) (the clearly established law must be

“particularized” to the facts of the case because otherwise, “[p]laintiffs would be able to convert

the rule of qualified immunity . . . into a rule of virtually unqualified liability simply by alleging

violation of extremely abstract rights”).

       The complexity of the laws under which plaintiff sues illustrates the importance of

Plumhoff’s lessons, including its instruction that “existing precedent” must have placed the

question “beyond debate,” 572 U.S. at 779. Plaintiff does not show a question that is “beyond

debate.” For example, plaintiff relies upon Rizo v. Yovino, 887 F.3d 453 (9th Cir. 2018), but upon

the decision that was written in April 2018 and which reversed a decision that had been written by

 Page 35 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
       Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 43 of 49




a three judge panel, which had relied upon case law that had been in place for decades. Rizo v.

Yovino, 854 F.3d 1161 (9th Cir. 2017). Judge Reinhardt, writing for the majority in 2018, stated

that prior to April 2018 the law (regarding consideration of prior salaries) “was unclear” and the

court had accepted en banc review to clarify it. 887 F.3d at 456. Before April 2018, that part of

the law plaintiff now relies upon was far from being “beyond debate” – in fact, a three judge panel

of the Ninth Circuit had held it was the opposite of what plaintiff argues. Other similarly long-

standing legal interpretations show that “a reasonable government official” such as Sadofsky

would not have had reason to know his decisions were a violation of the law. Wood v. City of San

Diego, 678 F.3d 1075, 1086 (9th Cir. 2012), holds that the mere fact that there are differences in

compensation does not permit a presumption that the differences were caused by discrimination.

Forsberg v. Pac. Nw. Bell Tel. Co., 840 at 1418, wrote that differences in day-to-day duties mean

that jobs are not substantially equal in a pay discrimination analysis even in the face of the same

titles or job descriptions, and Stanley v. Univ. of S. Cal., 13 F.3d at 1323, acknowledges that an

employee who generates more revenue may have different job duties and greater pressure. Penk

v. Or. State Bd. of Higher Educ., No. 80-436 FR, 1985 U.S. Dist. LEXIS 22624 at *161 (D. Or.

Feb. 13, 1985), aff’d 816 F2d 458 (9th Cir 1987), disagrees with the premise that teachers have the
same job. For years the Ninth Circuit has approved looking at the external market to explain

unequal wages. Stanley v. Univ. of S. Cal., 13 F.3d at 1322, held employers may consider an

employee’s marketplace value, and Rizo v. Yovino (which is now the subject of a pending petition

for certiorari) did not address or forbid consideration of market value in retention situations.

Plaintiff in this case has championed using the market as a way to reduce faculty recruitments

(Freyd Tr. 135:18-22; 136:20-23).

       “So long as existing caselaw ‘did not preclude’ an official from reasonably believing that

his or her conduct was lawful, the official has a right to qualified immunity. Kramer v. Cullinan,

878 F.3d 1156, 1163 (9th Cir. 2018), citing Lane v. Franks, 573 U.S. 228, 243, 189 L. Ed. 2d 312

(2014). In other words, the question must be ‘beyond debate.’” Id. Plaintiff has not identified

 Page 36 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                             BARRAN LIEBMAN LLP
                                        601 SW SECOND AVENUE, SUITE 2300
                                             PORTLAND, OR 97204-3159
                                       PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 44 of 49




case law that existed at the time of any decision that would have instructed Sadofsky beyond debate

that his analysis and decisions were wrong. In each case, as more fully discussed in defendants’

Motion, there is ample precedent that his actions were not unlawful. He could reasonably and

permissibly have based his decisions on differences on the day-to-day duties he saw, or

benchmarked against external averages and believed them lawful.

       In Rudebusch v. Hughes, 313 F.3d at 519, the Ninth Circuit observed that “pay equity law

is not sufficiently developed to deprive an official of qualified immunity” particularly when a

decision must be made “based on questionable or insufficient data such as an arguably imperfect

regression analysis.” The court declined to “play the role of uber-statistician” and observed that

qualified immunity allows ample room for reasonable error on the part of the official including

mistakes of fact and of law. The individual defendant might have been legally mistaken “as to the

degree of statistical certainty required to demonstrate actual discrimination” or factually mistaken

“as to the true extent of disparity” but “neither the law nor the facts were so clearly established at

the time of his decision that Hughes reasonably should have known he was violating Rudebusch’s

constitutional rights.” Rudebusch at 514. The plaintiff “bears the burden of demonstrating that

the right at issue was clearly established”; Alston v. Read, 663 F.3d 1094, 1098 (9th Cir. 2011);

Kramer v. Cullinan, 878 F.3d 1156, 1164 (9th Cir. 2018). Plaintiff has not met that burden here.
       2. Plaintiff contends that Sadofsky violated her rights in 2015; her claims against him are
          untimely.

       Plaintiff did not join Sadofsky as a party to this suit until May 8, 2018, so her claims against

him are untimely if they occurred before May 8, 2016. (See Motion at 5.) Plaintiff argues that

Sadofsky discriminated against her in 2015 when he played some role in her 2015 raise in

connection with her post-tenure review (Opposition at 50-51). Even if there were no immunity,

plaintiff cannot proceed with this untimely theory.




 Page 37 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                 Filed 01/04/19   Page 45 of 49




       3. Plaintiff has not identified a genuine issue of material fact as to Sadofsky’s intent.
       Plaintiff does not dispute that she is required to prove that Sadofsky intentionally

discriminated against her. She must, therefore, identify specific facts that show there to be a

genuine issue for trial, not just a mere scintilla, and not just a record which taken as a whole “could

not lead a rational trier of fact to find for the nonmoving party.” Arnold v. Pfizer, Inc., 970 F.

Supp. 2d 1106, 1130 (D. Or. 2013).

       In her Opposition, plaintiff asserts that Sadofsky has a “general attitude of disregard toward

gender equity,” citing two declarations which do nothing to support the accusation of intentional

discrimination. Plaintiff’s own declaration at ¶¶ 31-32 admits that she had few interactions with

Sadofsky except for the exchange about her research which has been supplied to the court in full

in connection with Sadofsky’s initial declaration. She thought that he was polite, but he had

concerns about her data sampling and she disagreed with him, and “it felt” to her that he was

looking for ways to minimize the problem of campus assaults, though perhaps unconsciously.

Later, he responded to her follow-up, which she did not provide for nearly three years and, when

she did, she sent it as a postscript to a different message (Sadofsky Decl. Ex. E). He said he was

looking forward to trying to understand it, but she thought he did not engage “in any meaningful

way.” The court has this full interaction and can review it objectively. Plaintiff’s first message to

Sadofsky (June 2015) agrees “you are right that we cannot be sure from the one study” and

Sadofsky responded promptly with what he thought and reinforced his own view of campus

assaults: “this is a real problem and we need to take real steps to improve it.” Then plaintiff waited

nearly three years before she sent him a link to a publication. A rational trier of fact could not find

that this evidence presents a genuine issue of fact that Sadofsky intentionally discriminated against
plaintiff in her compensation because of her gender.

       Plaintiff also cites the declaration of Professor Baldwin at ¶¶ 5-13, referencing it as also

providing evidence that Sadofsky has a “general attitude of disregard toward gender equity”



 Page 38 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 46 of 49




(Opposition at 51). The content of those paragraphs similarly fail to present a genuine issue of

fact of intentional discrimination:

   •   She is critical of Sadofsky’s declaration filed with the Motion because he did not fully
       describe the Cambridge position she sought but was not offered (¶¶ 5, 10, 11, 12) and she

       thinks he should have provided a more negative description of the Birmingham position

       that Professor Allen was offered. She criticizes his description of the process because she

       had never learned precisely how the University knew Professor Allen was the leading

       candidate (¶¶ 5, 10, 11, 12). She disagrees with Sadofsky’s description of the discussions

       between her and Professor Mayr (¶ 7) as well as how best to characterize her decision to

       remain a candidate for the Cambridge position (¶¶ 8, 10, 11). She also disagrees with how

       Professor Allen’s retention was handled (¶¶ 9, 10, 11) and with the manner in which

       Sadofsky describes the admittedly “very substantial retention” offer she had earlier

       received at a time when Sadofsky would not have been a dean (¶ 13).

   •   She notes that in part of his declaration, Sadofsky uses “Prof.” when he refers to Professor
       Allen but does not use the same title when he refers to her (¶ 6). However, the strict use

       of honorifics appears to be unique to Professor Baldwin: plaintiff uses names without titles

       almost exclusively in her declaration (¶¶ 8, 22, 25), but uses a title for Sadofsky (¶ 31).

       Professor Arrow also uses full names throughout, but Professor Hodges uses names for the

       women she mentions, and a title for her male colleague Professor Berkman. Sadofsky

       refers to both men and women by their full names at times (¶¶ 3, 4, 5), uses a title for

       plaintiff repeatedly (¶¶ 6, 7, 8, 9, 11), and in the particular paragraph that bothers Professor

       Baldwin (¶ 12), he refers to her once by her full name, but and four times as “Prof.

       Baldwin.”

       One cannot infer gender bias from Professor Baldwin’s complaints or from plaintiff’s

reliance on them or from the email exchange between plaintiff and Sadofsky. See Vejo v. Portland

Pub. Sch., No. 3:14-cv-01656-AA, 2018 U.S. Dist. LEXIS 205301 (D. Or. Nov. 30, 2018),

 Page 39 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC          Document 79                Filed 01/04/19   Page 47 of 49




dismissing an equal protection claim against an individual defendant who questioned the Russian

judgment in preventing the participation of gay athletes in the Olympics and said plaintiff was also

judgmental (plaintiff had self-identified as a Russian Christian). That evidence was insufficient to

allow her bias claim to proceed to trial. It was far more than plaintiff offers here.

       Finally, plaintiff argues that Sadofsky was “unwilling to address” gender inequity in the

department. In that, she fundamentally misrepresents the evidence in this record. Specifically,

plaintiff cites nine lines of text excerpted from a faculty meeting (Opposition at 51), immediately

after Sadofsky was handed some documents and questioned before he could even read them. His

first declaration fills in the rest of the story: he pointed out to the group that there was a

collectively bargained mechanism to address gender equity, encouraged the faculty to press the

union and administration to allocate funds in the next bargaining agreement (Sadofsky Decl. ¶ 6),

and then after the meeting was done he was finally allowed an opportunity to evaluate the

documents he had been handed: “After that faculty meeting, I had an opportunity to review the

materials more carefully and I disagreed that they demonstrated gender discrimination” (Sadofsky

Decl. ¶ 6). Plaintiff picked out only a small part of this longer event, leaving out the part that

contradicts the impression she tries to create. Plaintiff similarly asserts that in testimony Sadofsky

“admitted” that a University policy had been “ignored” “for all the retention raises that he

approved” (Opposition at 51). The cited excerpts (Sadofsky Tr. 183:12–184:12) do not say that.

They do, however, discuss how much time and energy he spends dealing with retentions. Plaintiff

represents (Opposition at 51) that University policy requires retention documents to include a
written narrative acknowledging compensation equity issues that may result (emphasis supplied),

and criticizes Sadofsky for ignoring a University requirement. Id. The document (Stark Decl. Ex.

41) actually does not impose a requirement. It uses the word “should,” whereas other references

use “must.”

       Defendants have gone through these allegations in more detail than they deserve, but have

done so because these accusations reflect poorly on plaintiff’s decision to sue Sadofsky. She would

 Page 40 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                              BARRAN LIEBMAN LLP
                                         601 SW SECOND AVENUE, SUITE 2300
                                              PORTLAND, OR 97204-3159
                                        PHONE (503) 228-0500 FAX (503) 274-1212
        Case 6:17-cv-00448-MC           Document 79                Filed 01/04/19   Page 48 of 49




not have filled her Opposition with inconsequential, inaccurate complaints if she had evidence of

discrimination. She has accused Sadofsky of serious wrongdoing; but she has not backed up those

accusations with probative evidence.

                                        III.        CONCLUSION
        Plaintiff’s arguments in response have broadly discussed the experiences of other women

at different institutions, the value of differing contributions to an institution, generalizations about

societal gender roles, and opinions about how and when and why to conduct research. She has

not, however, sufficiently addressed the deficiencies to her ten legal claims. They are largely

untimely. They fail to identify a contract for a contract claim, or a specific practice for an impact

claim. They fail to show a genuine issue of intent to discriminate, contradict positions she took in

her own testimony, and do not meet the fundamental requirements of the statutes that start with

the requirement that she identify a male who does the same work on a day to day basis. Defendants

ask the court to grant their motion in all respects.



        DATED this 4th day of January, 2019.

                                                     BARRAN LIEBMAN LLP


                                                               s/Paula A. Barran
                                                     By
                                                        Paula A. Barran, OSB No. 803974
                                                        pbarran@barran.com
                                                        Shayda Zaerpoor Le, OSB No. 121547
                                                        sle@barran.com
                                                        Donovan L. Bonner, OSB No. 181929
                                                        dbonner@barran.com
                                                     Attorneys for Defendants University of Oregon
                                                     and Hal Sadofsky




 Page 41 – REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF
          OREGON AND SADOFSKY’S MOTION FOR SUMMARY JUDGMENT
                                               BARRAN LIEBMAN LLP
                                          601 SW SECOND AVENUE, SUITE 2300
                                               PORTLAND, OR 97204-3159
                                         PHONE (503) 228-0500 FAX (503) 274-1212
       Case 6:17-cv-00448-MC        Document 79                 Filed 01/04/19        Page 49 of 49




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of January, 2019, I served the foregoing REPLY

MEMORANDUM IN SUPPORT OF DEFENDANTS UNIVERSITY OF OREGON AND

SADOFSKY’S MOTION FOR SUMMARY JUDGMENT on the following parties at the
following addresses:

             Jennifer J. Middleton                                         Whitney Stark
             Caitlin V. Mitchell                                           Albies & Stark, LLC
             Johnson Johnson Lucas & Middleton, PC                         210 SW Morrison Street, Suite 400
             975 Oak Street, Suite 1050                                    Portland, OR 97204-3189
             Eugene, OR 97401-3124                                         whitney@albiesstark.com
             jmiddleton@justicelawyers.com                                 Attorneys for Plaintiff
             cmitchell@justicelawyers.com
             Attorneys for Plaintiff

             Stephen F. English
             Cody Weston
             Nathan R. Morales
             Perkins Coie LLP
             1120 N.W. Couch Street, 10th Floor
             Portland, OR 97209-4128
             senglish@perkinscoie.com
             cweston@perkinscoie.com
             nmorales@perkinscoie.com
             Attorneys for Defendant Michael H. Schill

by the following indicated method or methods set forth below:

             Electronic Filing using the Court’s ECF System

             First-class mail, postage prepaid

             Hand-delivery

             Overnight courier, delivery prepaid

             E-mail


                                                           s/Paula A. Barran

                                                           Paula A. Barran
                                                           Shayda Zaerpoor Le


 Page 1 – CERTIFICATE OF SERVICE

                                            BARRAN LIEBMAN LLP
                                       601 SW SECOND AVENUE, SUITE 2300
                                            PORTLAND, OR 97204-3159
                                      PHONE (503) 228-0500 FAX (503) 274-1212
